Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 1 of 98 PageID #: 312



          UNITED STATES DISTRIC~
                                                    y
          EASTERN DISTRICT OF NEW YORK

                                                                               X


          MAKSIM SHERMAN,

                                              Plaintiff,

                            -against-

          COUNTY OF NASSAU AND POLICE OFFICER DAVID J.

          MCGARRIGLE,

                                              Defendants.

                                                                   -   -   -   X


                                              48 Wall Street
                                              New York, New York

                                              August 11,    2017
                                              10:54 a.m.



                    DEPOSITION of VERONICA RITTER,             a

          Non-party witness in the above-entitled action,

          held at the above time and place, pursuant to

          Subpoena,      taken before Jennifer M.           Juliani,       a

          shorthand reporter and Notary Public within and

          for the State of New York.




            LE
                                                        LEX#127444



            REPORTING SERVICE, INC.
            PROITSSIONAf Rr:PORTINCi SINCF 1980

                   TOLi. f-Rf f   800.608.6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 2 of 98 PageID #: 313



   1                                                                     2

   2      Appearances:

   3

   4                McMANUS ATESHOGLOU ADAMS
                    AIELLO & APOSTOLAKOS, PLLC
   5                     Attorneys for Plaintiff
                         48 Wall Street
   6                     New York, New York 10005
                    BY:  PHILIP V. AIELLO, ESQ.
   7                     FILE#:  OTH-8330

   8

   9                NASSAU COUNTY OFFICE OF
                    THE COUNTY ATTORNEY
 10                      Attorneys for Defendants
                         One West Street
 11                      Mineola, New York 11501
                    BY:  RALPH J. REISSMAN, ESQ.
 12

 13

 14

 15

  16

 17

 18

  19

  20

  21

  22

  23

  24

  25


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 3 of 98 PageID #: 314



   1                                                                     3
   2                            S T I    P U L A T I O N S

   3

   4                       IT IS HEREBY STIPULATED AND AGREED

   5      by and between the attorneys for the respective

   6      parties herein,       that filing,       sealing and

   7      certification be and the Same are hereby

   8      waived.

   9                       IT IS FURTHER STIPULATED AND AGREED

 10       that all objections,          except as to the form of

 11       the question shall be reserved to the time of

 12       the trial.

 13                        IT IS FURTHER STIPULATED AND AGREED

 14       that the within deposition may be signed and

 15       sworn to before any officer authorized to

 16       administer an oath,         with the same force          and

 17       effect as if signed and sworn to before the

 18       Court and that a copy of this examination shall

 19       be furnished without charge to the attorney

 20       representing the witness testifying herein.

 21

 22

 23

 24

 25


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 4 of 98 PageID #: 315



   1                                                                         4

   2      V E R O N I          C A      RITTER,           the witness

   3                   herein,       having been first duly sworn by

   4                   a Notary Public of the State of New

   5                   York,    was examined and testified as

   6                   follows:

   7      EXAMINATION BY

   8      MR. AIELLO:

   9               Q           State your name for the record,

  10      please.

  11               A           Veronica Ritter,         V-E-R-0-N-I-C-A,

  12      R-I-T-T-E-R.

  13               Q           State your address for the

  14      record,       please.

  15               A           233 East 96th Street,         Apartment

  16      1-RE,    New York,          New York 10128.

  17                                   MR.   AIELLO:     Can you mark

  18                           these.

  19                                   (Documents were marked as

  20                           Plaintiff's Exhibits 1 and 2 for

  21                           identification,         as of this date.)

  22                                   MR.   REISSMAN:     Deputy County

 23                            Attorney Ralph Reissman,         I ' l l be

  24                           ordering a copy of this

  25                           transcript to be sent to the


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 5 of 98 PageID #: 316



   1                                V.       Ritter                           5

   2                       address       I   gave on the business

   3                       card.     I ' l l also be sending you a

   4                       County form to fill           out,    a

   5                       voucher and an invoice form.

   6                       When you send me the transcript

   7                       I ' l l send you the form that you

   8                       need to fill         out and you will get

   9                       paid.     Thank you.

 10                Q       Good morning,         Ms.   Ritter.

  11               A       Good morning.

 12                Q       My name is         Philip Aiello and I

 13       represent the plaintiff,              Maksim Sherman,      in

 14       connection with an incident that occurred on

 15       April 2,     2015.

 16                        I'm going to be asking you some

 17       questions.       I    ju8L ask that you wait until              I

 18       finish my question before you respond and all

 19       your responses are verbal because the

 20       reporter has to be able to take down what you

 21       say,   she can't take down a shrug or a nod of

 22       the head.

 23                A       Okay.

 24                Q       Okay?

 25                A       Yep.


                               LEX REPORTING SERVICE
                                    800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 6 of 98 PageID #: 317



   1                                V.   Ritter                              6

   2               Q       If you don't understand any of my

   3      questions,      please tell me,         I   will be glad to

   4      repeat it or rephrase it for you so you

   5      understand so that you can give an answer.

   6                       If you'd like to take a break at

   7      any time,     just tell us,         you know,    we're not

   8      in court,     you can take a break if you need to

   9      use the ladies'         room or want some water or

 10       anything like that.            I   just ask that you

 11       don't request a break while a question is

 12       pending,     okay?

 13                A       Yeah.

 14                Q       And again,        we're    just looking to

 15       find out what you recall,             we don't want you

 16       to guess or assume anything,                if you could

 17        just answer what you have knowledge of,                okay?

 18                A       Yes.

 19                Q       Again,    just so you know,        you' re

 20       here via a      response to a        subpoena so you're

 21       not represented.

 22                        I'm just going to show you what

 23       we marked today as Plaintiff's Exhibit 1.                     If

 24       you could tell me if that's the subpoena that

 25       was served on you?


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 7 of 98 PageID #: 318



   1                                V.   Ritter                         7

   2              A        It wasn't served on me,          it was

   3      served on my mom.

   4               Q       But at your mom's home?

   5              A        Yes.

   6               Q       You're here as a        result of that?

   7              A        Yes.

   8               Q       Ms.    Ritter,   the residence that

   9      you just put on the record,             how long have you

 10       lived there?

 11               A        Two years.

 12                Q       Do you live there alone?

 13               A        No,    with my fiance.

 14                Q       How long have you been engaged?

 15               A        Four months.

 16                Q       Congratulations.

 17               A        Thank you.

 18                Q       Was your fiance your boyfriend

 19       back in April of 2015?

 20               A        Yes.

 21                Q       What's his name?

 22               A        Ian Rifkin.       I-A-N R-I-F-K-I-N.

 23                Q       I    just want to go back to April

 24       of 2015.      Where were you living at that time?

 25               A        1894 Stuyvesant Avenue where the


                               LEX REPORTING SERVICE
                                    800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 8 of 98 PageID #: 319



   1                                  V.   Ritter                       8

   2      incident occurred,           outside of

   3               Q       Is that East Meadow,         New York?

   4               A       Yes.

   5               Q       11554?

   6               A       Correct.

   7               Q       Is that your family home?

   8               A       Yeah.

   9               Q       Who was living there with you at

 10       that time back in 2015?

 11                A       At that time it was my parents,

 12       Anna and Gerald,           my sister Tatiana and my

 13       brother Jack.

 14                Q       And all have the same last name?

 15                A       Yes.

 16                Q       Do you recall an incident

 17       occurring back on April 2,            2015 outside of

 18       that address?

 19                A       I   do.

 20                Q       Do you remember about what time

 21       it was when it occurred?

 22                A       I   want to say I woke up maybe

 23       around 1:00 a.m.

 24                Q       Who else was in the house at that

 25       time with you?


                               LEX REPORTING SERVICE
                                    800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 9 of 98 PageID #: 320



   1                                V.    Ritter                         9

   2               A       My mom,       my dad,   my -- I   want to

   3       say my brother because he was                 actually,

   4      no,    he was away at school,            so my mom and my

   5      dad.

   6               Q       At approximately 1:00 in the

   7      morning you indicated you awoke,               what caused

   8       you to awake?

   9               A       I   heard loud screams outside the

  10      window.

  11               Q       When you say outside the window,

  12      did the home have a driveway?

  13               A       Yes.     My bedroom window looks out

  14      over the driveway.

  15               Q       Does the driveway then lead out

  16      to the street?

  17               A       Yes.

  18               Q       What street is that there?

  19               A       Stuyvesant Avenue,          intersecting

  20      with York which is where -- where it really

  21      technically was,         York and Stuyvesant.

  22               Q       Did you look out the window or

  23      what did you do when you heard the sounds?

  24               A       I    looked out the window.

  25               Q       Tell me what you saw initially,


                               LEX REPORTING SERVICE
                                    800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 10 of 98 PageID #: 321



    1                                V.    Ritter                         10
   2       we will go through step by step.

    3                A      I    believe I    saw a car,    that was

    4      it,   I   didn't see like people.          Then I    went to

    5      the living room window,            which is much wider

    6      and I     saw my sister and Max.          My mom was

   7       waiting inside at the window.

   8                 Q      At that point did you come to

    9      realize if that was Max's car?

  10                 A      I   was not really familiar with

  11       his car at that point but I              knew it was them

  12       two and his car,         yeah.

  13                 Q      Had Max and your sister been

  14       dating for awhile at that point?

  15                 A      I'm not sure how long but at

  16       least a month or two .

  17                 Q      Okay.        Had you met Maksim Sherman

  18       before that evening?

  19                 A      Yeah,    I    think once or twice.

  20                 Q      At that point what happened,            did

  21       you continue to observe them?

  22                 A      Yes,    we were observing them.          My

  23       mom had told me that she had called the cops,

  24       unbeknownst to her she didn't realize it was

  25       my sister.       We were trying to get them to


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 11 of 98 PageID #: 322



   1                                  V.   Ritter                       11

   2       come inside.          My sister and Max weren't

   3       listening.       Then at that point the police

   4       pulled up,      they began talking to both my

   5       sister and Max.           My sister was      just totally

   6       incoherent.

   7                Q        If you don't mind,         let me kind of

   8       break it down because we're trying to get to

   9       all of that.

  10                A       Okay.

  11                Q        Do you know about how long it

  12       took for the police to arrive?

  13                A       A few minutes.

  14                Q       And initially was it one cop car

  15       that arrived?

  16                A        Yes.

  17                Q        Do you remember how many police

  18       officers were in that car,               if it was one or

  19       two?

  20                A        I   believe two.

  21                Q       Could you tell me where Max's car

  22       was parked in relation to your house?

  23                A        I   can't say for certain exactly

  24       where,       it was either right in front or on the

  25       corner across the street.


                                 LEX REPORTING SERVICE
                                      800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 12 of 98 PageID #: 323



   1                                 V.   Ritter                          12

   2               Q        When the first      cop car came,        do

   3       you know where in relation to Max's car that

   4       car parked?

   5               A        I   want to say it was -- I

    6      remember the cop car was at the corner

   7       because Max was held up against it.                I   don't

   8       really know where Max's car was in relation

   9       to the cop car.

  10               Q        When the first      cop car got there,

  11       were you already outside?

  12               A        No.

  13               Q        Still inside?

  14               A        We were still inside.

  15               Q        Did you come out of your home

  16       when the cops arrived or sometime after that?

  17               A        A    few minutes after that.

  18               Q        When the cops arrived,          did you

  19       observe what was going on?

  20               A        Yes.

  21               Q        What did you see happening at

  22       that point?

  23               A        My mom and I      were   just waiting to

  24       see what the situation would be like,                  if they

  25       were able to stop it.           Then I    think that


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 13 of 98 PageID #: 324



   1                                 V.   Ritter                        13

   2       they        maybe my sister did something and

   3       then we ran outside.

   4               Q       When you say,        if they could stop

   5       it --

   6               A       Like if they could get them to

   7       come back in or --

   8               Q       What was going on,         was it an

   9       argument at that point?

  10               A       Yeah,     they were     just still

  11       fighting,     yelling,     and that wasn't stopping.

  12               Q       Could you hear what they were

  13       arguing about?

  14               A       No,     not -- no.

  15               Q       Was there any physical

  16       interaction or was it          just verbal?

  17               A       With my sister and Max?

  18               Q        Yes.

  19               A        Just verbal.

  20               Q       After the first         cop car got there

  21       and the two cops got out,            were you able to

  22       hear any of the interaction between the cops

  23       and either your sister or Max?

  24               A        No,    but it quickly escalated and

  25       the cops had Max and then we were              just -- we


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 14 of 98 PageID #: 325



   1                                V.   Ritter                         14

   2       kind of -- my morn and I         kind of split and I

   3       was with Max and my morn was with my sister.

   4               Q        I'm going to take it kind of step

   5       by step.

   6                        From the time you exited the

   7       house initially,       okay,    what was going on when

   8       you first got out of the house?

   9               A       The cop -- I believe the cops

  10       were restraining each of them.              Like they

  11       were putting up -- they were -- I              don't   know,

  12       they were physically involved,             like each cop

  13       with each party.

  14               Q       Was one officer speaking with or

  15       dealing with your sister and another one

  16       talking to Max?

  17               A       Correct.       Yes.

  18               Q       When you came out of the house,

  19       did you overhear any of the conversations

  20       that either of those individuals were having

  21       with the police?

  22               A        Not really.       My sister was saying

  23       he's hurting me.

  24               Q       Who was hurting her?

  25               A        The cop.


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 15 of 98 PageID #: 326



   1                                   V.   Ritter                      15

   2               Q        Can you describe that officer

   3       that was interacting with your sister?

   4               A        Physically?

   5               Q       White,       black,   tall,   short?

   6               A        I    really don't know.

   7               Q       And there was another officer

   8       dealing with Maksim?

   9               A        Yes.

  10               Q        Could you describe that officer?

  11               A       He was a bit taller,           a little bit

  12       heavier set.          I   want to say he was,     not

  13       balding,     but not much hair on top of his

  14       head.       I'm not a hundred percent sure but I

  15       believe so.

  16               Q       He was white?

  17               A        Yes,      white.

  18               Q        They both had uniforms on?

  19               A        Yes.

  20               Q        The first physical intersection

  21       that you actually observed,               was that between

  22       the officer and your sister,               the officer and

  23       Max or something else?

  24               A        The officer and Max.

  25               Q        What was the initial interaction


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 16 of 98 PageID #: 327



   1                                 V.   Ritter                        16

   2       physically you saw between them?

   3               A        He was putting Max against the

   4       hood of the car.

   5               Q       When you say he?

   6               A       The cop was putting Max against

   7       the hood of the car,           like his head.

   8               Q        Just prior to that,         how were they

   9       interacting?          In other words,    was there

  10       yelling,    was somebody telling someone to do

  11       something,     do you recall what led to that?

  12               A        There was yelling the whole time,

  13       my sister really never stopped yelling.

  14               Q        Your sister?

  15               A        Yes.

  16               Q       What about Max?

  17               A        I   think he was yelling at the cop

  18       when he was very forceful           and --

  19               Q        When he was forceful with who?

  20               A       With Max.        Like Max was

  21       restrained and the cop was --

  22               Q        Do you have any idea why the cop

  23       restrained Max?

  24               A        No.

  25               Q        Did you --


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 17 of 98 PageID #: 328



   1                                   V.   Ritter                      17

   2                A       Oh,      yes.

   3                Q       Okay.

   4                A       I   believe the cop -- Max was kind

   5       of trying to defend my sister because he felt

   6       that the other cop was hurting her because

   7       she kept saying that,            so I   think maybe

   8       Max said something or was going over there

   9       and then the other cop came and took him.

  10                Q      What was the other cop doing to

  11       your sister that led Max to say what he did?

  12                A      He was probably trying to

  13       handcuff her,         I   don't know for sure.

  14                Q       Did you see if he was actually

  15       physically handling your sister,              the cop was

  16       handling your sister at that point?

  17                A      Yes.

  18                Q      Was he?

  19                A       Yes.

  20                Q       Do you remember what he was

  21       doing?

  22                A       I    don't really remember the order

  23       of events but I           remember at one point my

  24       sister was            he was like -- she was on the

  25       floor with him over her.


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 18 of 98 PageID #: 329



   1                                V.   Ritter                         18

   2                Q      Him being the cop?

   3                A      Yes,    the cop was on the -- like

   4       holding her down.         I mean,    she's five-two

   5       but.

   6                Q      At any time before you saw the

   7       cop interacting physically with Max,               did you

   8       see Max touch either of the two cops?

   9                A      No.

  10                Q       Did you overhear Max threatening

  11       either of the two cops before they became

  12       physical with him?

  13                A      No.

  14                Q       Do you recall seeing Max do

  15       anything that would have been threatening or

  16       that you felt      would have caused the police to

  17       become physical with Max?

  18                A      No.     But I'm not a cop,        so.

  19                Q       I'm just asking what you saw,

  20       okay?

  21                A      Yeah.

  22                Q       If you saw him raise his hands

  23       or,    you know,   be aggressive with any of the

  24       officers before they became physical with

  25       Max?


                              LEX REPORTING SERVICE
                                   800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 19 of 98 PageID #: 330



   1                                         V.    Ritter                           19

   2               A          I       don't think so.

   3                Q         The first             interaction physically

   4       you saw between an officer and Max was then

   5       putting him on a                 car you said?

   6               A          Yeah,          like kind of very

   7       aggressively putting him against the car,                           so

   8       much so that           I    was even on the cop's back

   9       like trying to get him off and i t ' s kind of a

  10       shock that     I       wasn't arrested that night

  11       because they pretty much arrested everyone.

  12                Q         Which car was he put on?

  13               A          The police car,               I   think.   I   think

  14       it was the police -- yeah,                    because the way it

  15       was parked I           believe it was the police car.

  16                Q         How were they putting him on the

  17       car,    was it face              first or on his back?

  18               A          Face first.

  19                Q         Where were Max's hands at that

  20       time?

  21               A          Tied behind his back.

  22                Q         Tied?

  23                A         Oh,       I    don't    know if they were

  24       cuffed or not but                 I    don't think he had access

  25       to his hands.


                                  LEX REPORTING SERVICE
                                       800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 20 of 98 PageID #: 331



   1                                  V.    Ritter                      20

   2               Q         Right before that could you

   3       describe at all,          and I    know a   lot was going

   4       on,   but did Max say anything,             did he have his

   5       hands up,     is there anything you can remember

   6       right before that?

   7               A         He was yelling that you're

   8       hurting her,          and just trying to help my

   9       sister,     yeah.

  10               Q         Verbally or physically?

  11               A         Verbally.

  12               Q         At some point,       did you witness

  13       any other physical interaction between the

  14       officers and Max?

  15               A         Just when they put Max against

  16       the car.      I   mean,    I    know -- I   believe he was

  17       bleeding already from the face at that point,

  18       I'm not sure if that was first               or following

  19       the car but he was -- he had no control and

  20       he was still getting handled.

  21               Q         Do you recall either of the

  22       officers striking him with a baton?

  23               A         I    don't.

  24               Q         Do you know how his head became

  25       injured or bleeding?


                                 LEX REPORTING SERVICE
                                      800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 21 of 98 PageID #: 332



   1                                 V.    Ritter                       21

   2                A       I   thought it was      from the car but

   3       I'm not sure if he was bleeding first                or

   4       afterwards.

   5                Q       What about after the cuffs were

   6       on Max,      what happened after that?

   7                A       I   think he was cuffed already

   8       when they put him onto the car and then I                 was

   9       just kind of like         just trying to get the cop

  10       to get off of him and then they sat him on

  11       the sidewalk I         think,   and he was still

  12       yelling.

  13                Q       Do you recall --

  14                A       I   think they also smashed his

  15       phone.

  16                Q       Did you have a cell phone at the

  17       time?

  18                A       My mom did and they took that.

  19                Q       Did anybody record any of this?

  20                A       Yeah,    they took that.

  21                Q       Was that on your mother's cell

  22       phone?

  23                A       Yes,    it was on my mom's cell

  24       phone and she still hasn't gotten it back.

  25                Q       Who took the phone?


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 22 of 98 PageID #: 333



   1                                 V.   Ritter                        22

   2                A      Another cop          one of the twelve

   3       or so cops     that arrived at the scene shortly

   4       after.

   5                Q       The other cops that arrived at

   6       the scene,     did they arrive before or after

   7       Max was handcuffed?

   8                A       I   think it was after.

   9                Q       Do you    know where Max was when

  10       the other cops arrived?

  11                A       I   thought he was sitting on the

  12       curb.

  13                Q      What,     if anything,     was going on

  14       with your sister before the other cops camel

  15                A       The cop had her like sprawled out

  16       on the driveway,         she was   -- it was very hard

  17       to contain her.          My mom was trying,       then my

  18       dad came out and he was trying to help the

  19       cop get her to         just calm down.      Then at that

  20       point all the cop -- several other cops came

  21       and then they arrest -- then they cuffed my

  22       dad,    threw him on the       floor,   he absolutely

  23       did nothing and then I          think together they

  24       were able to cuff her and put her in a                car.

  25                Q       Was your sister intoxicated at


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 23 of 98 PageID #: 334



   1                                 V.   Ritter                          23

   2       the time?

   3                A       Yes.

   4                Q       Do you know if Max was

   5       intoxicated?

   6                A       I   don't believe so.

   7                Q       Do you know how much of what

   8       occurred was videotaped by your mom on her

   9       phone?

  10                A       To be honest,      she was

  11       concentrating on my sister because that's

  12       when the cop was on top of her,             so I     don't

  13       know that Max is even in the video because

  14       they were like on separate sides of the

  15       street.      Maybe like ten minutes,          maybe,    that

  16       seems generous though.           But they took the

  17       phone away pretty quickly.

  18                Q       The police?

  19                A       Yeah,    another cop.

  20                Q       I    know that there were two cops

  21       initially there,         one was dealing,      you

  22       indicated,     with your sister and one was

  23       dealing with Max.          Did you ever see

  24       Max interact physically with the officer that

  25       was dealing with your sister?


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 24 of 98 PageID #: 335



   1                                  V.   Ritter                       24

   2               A         No.

   3               Q         Do you know if he --

   4               A         There was      really no time to.

   5       Like it was very quickly that the other cop

   6       had Max -- that's when we really ran out,

   7       when we saw both of them being handled,                we

   8       ran out and I       went to Max,      she went to my

   9       sister and there was no time for Max to go

  10       anywhere.

  11               Q         I'm going to show you a         statement

  12       that you,     I   believe,      had given in connection

  13       with the underlying criminal case against

  14       Maksim Sherman and ask you to               just read it

  15       over and then I ' l l       just ask you a      few

  16       questions.

  17               A         Okay.

  18                                 MR.   REISSMAN:    Can you read

  19                         back the last two questions and

  20                         answers,      please?

  21                                 (Whereupon,     the record was

  22                         read by the reporter.)

  23               Q         Do you recall giving that

  24       statement?

  25               A         Yeah.


                              LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 25 of 98 PageID #: 336



   1                                         V.    Ritter                         25

   2                Q           Do you remember where you were

   3       when you gave the statement?

   4                A           In my dining room in the house.

   5                Q           Do you know who took the

   6       statement from you,                    was it in

   7                A           Someone with Max,               someone on --

   8       on his       team.

   9                Q           Maybe an investigator?

  10                A           Yeah,        an investigator I         believe.

  11                Q           Does this refresh your

  12       recollection at all as to what occurred this

  11       evening?

  14                A           Yep,     I   mean,       I   think I'm pretty

  15       accurate right now.                     I   don't remember the

  16       baton but I          know this to be true .

  17                Q           This statement was given on April

  18       12,   2015,     correct?

  19                A           Yep .

  20                Q           So,     about ten days after this

  21       occurred?

  22                A           Yes.

  23                Q           Again,        I    just want to direct you

  24       to the point where it says,                        i t ' s about the

  25       middle,       "the next thing that happened was


                                 LEX REPORTING SERVICE
                                         800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 26 of 98 PageID #: 337



   1                                      V.   Ritter                   26

   2       Max got hit over t h e head with a baton by the

   3       other police officer who came from behind

   4       Max and hit him at least one time and

   5       possibly another time.                 While Max was being

   6       hit over the head,              I   was standing right

   7       behind the police officer who was hitting

   8       Max in the head.               I was telling the cop to

   9       stop hitting Max."

  10                           Reading over those few sentences,

  11       does that refresh your recollection as to

  12       what occurred that evening?

  13                  A        No,    I   can't say that for   sure

  14       now,   I       don't remember that particular

  15       instance but I            believe this is true.

  16                  Q        Would there be any reason for

  17       this not to be an accurate recording of the

  18       statement that you gave?

  19                  A        No.

  20                  Q        So,    do you believe what's

  21       contained in this statement to be accurate as

  22       to what occurred that evening?

  23                  A        Yes.

  24                  Q        You just don't remember right

  25       now?


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 27 of 98 PageID #: 338



   1                                V.   Ritter                          27

   2               A       Yeah.

   3               Q        I'm just going to ask you to take

   4       a   look at the very last sentence on the

   5       second page.

   6                               MR.   AIELLO:     And just for

   7                       the record,      i t ' s a two-page

   8                       document that we had marked today

   9                       as Plaintiff's Exhibit 2 that

  10                       we're looking at.

  11               Q       Where it says,         "This statement is

  12       true to the best of my knowledge and belief.

  13       I   would like to repeat the following,             Max

  14       Sherman never hit the police officers,                never

  15       pushed the police officers and did not flail

  16       his arms and did not resist arrest."

                           Reading that       final paragraph,

  18       does that refresh your recollection as to

  19       Max Sherman's actions that evening?

  20               A       Yes,    they still are clear in my

  21       head.

  22               Q       So,    you do actually recall that

  23       Max never hit the officers,             never pushed them

  24       and did not flail        his arms or resist arrest?

  25               A       Correct.


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 28 of 98 PageID #: 339



   1                                 V.   Ritter                        28

   2               Q        Having been a witness to this

   3       incident,     do you recall any reason why the

   4       officers would have used the force they did

   5       against Max?          In other words,     was there

    6      anything you think that would have instigated

   7       them to strike him or to treat him in the

   8       manner in which they did?

   9               A        I   believe they probably thought

  10       he was protecting my sister but nothing

  11       that -- he didn't act in a way that required

  12       defense.

  13               Q        Other than the statement that you

  14       just read over,         do you recall having given

  15       any other statements to any other individuals

  16       in connection with this incident?

  17               A        No.

  18               Q        Did you have to appear in court

  19       at all to testify?

  20               A        No.

  21               Q        Did you appear in court to

  22       testify on behalf of your father?

  23               A        No,    all charges were dropped

  24       against him.

  25               Q        Did anyone from Internal Affairs


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 29 of 98 PageID #: 340



   1                                 V.   Ritter                        29

   2       ever ask you any questions about this

   3       incident?

   4                A       No,    the only time I     spoke about

   5       it was when my statement was given on April

   6       12,    2015.

   7                Q       Have you ever spoken to Max after

   8       this incident?

   9                A       No.

  10                Q       Did you ever talk to your sister

  11       about this incident after it happened?

  12                A       Not really.

  13                Q       Did you see how Max left the

  14       scene?

  15                A       Bloodied in the back of the cop

  16       car.

  17                Q       When you say bloodied,         could you

  18       describe

  19                A       I   think his   face was     just covered

  20       in blood.

  21                Q       Did he make any complaints of

  22       pain or was he complaining of pain or

  23       anything at the scene?

  24                A       Upon reading the statement I

  25       recall him sitting at the curb and saying why


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 30 of 98 PageID #: 341



   1                                  V.    Ritter                      30

   2       is my head bleeding.              He was -- he was

   3       yelling because the neighbors were yelling at

   4       him.

   5                Q        What were the neighbors yelling?

   6                A        Be quiet.

   7                Q        Did EMS ever come to the scene,

   8       do you know if an ambulance ever came to the

   9       scene?

  10                A        I   don't believe so,     no.     Just

  11       more cops.

  12                Q        Other than your mother and your

  13       father,       do you know if your brother witnessed

  14       this incident?

  15                A        He was away at college at the

  16       time.        He came home that weekend for Easter,

  17       he wasn't there that night.

  18                Q        Do you know if either of your

  19       parents ever gave any statements the way you

  20       did in connection with this incident?

  21                A        I   don't believe they did.

  22                Q        Have you ever seen any other

  23       statements or incident reports in connection

  24       with this incident,             other than what I    just

  25       showed you today?


                                 LEX REPORTING SERVICE
                                      800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 31 of 98 PageID #: 342



   1                                 V.   Ritter                         31

   2               A        No.

   3               Q        Is there anything you would like

   4       to add about what you witnessed that evening,

   5       for the record?

   6               A        It was all my sister's fault.

   7       Hundred percent.          Max is an innocent

   8       bystander.

   9               Q        All right.       I   have no further

  10       questions.       Thank you,      again,    for your time.

  11               A        Thank you.

  12                                MR.   REISSMAN:     Now i t ' s my

  13                        turn.

  14                                Off the record.

  15                                (Whereupon,      a discussion was

  16                        held off the record.)

  17       EXAMINATION BY

  18       MR.    REISSMAN:

  19               Q        Ms.   Ritter,    I'm going to ask you

  20       some more questions.            I'm going to ask you

  21       some more extensive questions.               I'm going to

  22       ask you some background about yourself and

  23       your family.

  24               A        Okay.

  25               Q        And we will eventually get to the


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 32 of 98 PageID #: 343



   1                                V.   Ritter                         32

   2       incident.

   3                       Could you state your full            name

   4       for the record?

   5               A       Veronica Ritter.

   6               Q        Do you have any middle name?

   7               A       Veronica Maria Ritter.

   8               Q       Have you ever been known by any

   9       other name,     aliases?

  10               A       A nickname,      Vero,   V-E-R-O.

  11               Q       V-E-R-O?

  12               A       Yeah.

  13               Q       Like the beach.

  14                       Okay.     As Mr.    Aiello mentioned to

  15       you,   I ' l l be asking you the questions,           please

  16       wait for me to finish asking the question so

  17       the reporter can get it down,             she's typing

  18       everything we say,        and then respond to the

  19       best of your ability verbally.              She can't

  20       take down a nod of a head or a grunt or

  21       something like that.

  22               A       Okay.

  23               Q        If you don't understand the

  24       question,     just ask me,      say I    don't understand

  25       the question,      try to rephrase,        and I   will.


                             LEX REPORTING SERVICE
                                   800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 33 of 98 PageID #: 344



   1                                 V.    Ritter                       33

   2               A        Great.

   3               Q        If you need a break at any

   4       time        do you want to take a break now?

   5               A        I'm okay.        Thank you.

   6               Q        Okay,    some background typical

   7       questions.

   8                       Are you presently under any

   9       medications?

  10               A        No.

  11               Q        When was the last time that you

  12       drank alcohol?

  13               A        T,ast   --    this past Sunday,     last

  14       Sunday.

  15               Q        Is there any reason you cannot

  16       give complete and truthful answers to the

  17       questions     I pose to you?

  18               A        No.

  19               Q        Okay,    good.

  20               A        Only a lack of memory.

  21               Q        Best you can do.

  22                        Have you ever been in a

  23       deposition before?

  24               A        No.

  25               Q        Have you ever been a plaintiff in


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 34 of 98 PageID #: 345



   1                                 V.   Ritter                        34

   2       a lawsuit where you sued somebody?

   3               A        No.

   4               Q        Have you ever been in a lawsuit

   5       where somebody sued you?

   6               A        No.

   7               Q        Have you ever been arrested?

   8               A        No.

   9               Q        Did you do anythinq to prepare

  10       for today's deposition?

  11               A        No.

  12               Q        This statement that Mr.          Aiello

  13       marked as     Plaintiff's Exhibit 2,          when was the

  14       last time you had actually physically seen

  15       this statement?

  16               A        I   believe the day after I made it

  17       because the investigator I           think typed it up

  18       after he wrote it out.

  19               Q        You said this investigator came

  20       to your house in East Meadow?

  21               A        Yes.

  22               Q       Was he with anyone or          just

  23       himself?

  24               A        Just himself .

  25               Q        Did he ask you questions and he


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 35 of 98 PageID #: 346
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 36 of 98 PageID #: 347
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 37 of 98 PageID #: 348



   1                                 V.   Ritter                        37

   2               Q        In 2015,      was your father working?

   3               A       Yes.

   4               Q       What was he doing for a living?

   5               A       He owns a       construction company,

   6       he is a self-contractor.

   7               Q       Was your mother working?

   8               A       Yes.      She is a dean of middle

   9       school.

  10               Q       Which middle school?

  11               A       An academic dean.          Turtle Hook

  12       Middle School in Uniondale.

  13               Q        Is she an academic dean?

  14               A       Yes.

  15               Q       What does that mean?

  16               A        Dean of Academics.         She handles

  17       academic discipline I           guess.

  18               Q        Is she a teacher?

  19               A        No,    she's a dean.      She's an

  20       administrator.

  21               Q        That's what I      was trying to get

  22       at.    Okay.

  23                        Now,    in 2015,   did Tatiana have a

  24       job,   was she employed?

  25               A        Yes.


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 38 of 98 PageID #: 349



   1                                 V.    Ritter                       38

   2               Q       What was she doing?

   3               A        She was an advisor for a beauty

   4       school and she was also a bartender.

   5               Q        So,    in April 2015 what was her

   6       typical day like,         was she in beauty school in

   7       the morning and bartending at night?

   8               A        Yes,    some week nightshifts but

   9       usually on the weekends were bar -- like

  10       Fridays,    Saturdays,         weekends,   bartending and

  11       then a normal full-time schedule during the

  12       week at the beauty school.

  13               Q       Where was this beauty school

  14       located?

  15               A        I    think that was on Front Street

  16       in Uniondale.

  17               Q       Where was the bar that she worked

  18       at located?

  19               A        I    think she was in New York City

  20       at the time,         at that time.       New York City and

  21       also in Freeport on the Nautical Mile on Long

  22       Island.     I   think she had more than one gig.

  23               Q        Growing up how would you

  24       characterize your relationship with Tatiana?

  25               A       We were closer when we were


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 39 of 98 PageID #: 350



   1                                 V.   Ritter                        39

   2       younger.      She is     just a   little bit of a wild

   3       card.

   4               Q        So how would you characterize

   5       her,    say her behavior in 2015?           Was she a

   6       party girl,      was she studious?

   7               A       No,    she was getting her life

   8       together.      She was trying to -- she           just

   9       moved back home after a period of time

  10       living -- I'm not sure where she was living,

  11       I   don't remember.        But she just moved back

  12       home,    just trying to figure out what her next

  71       step was.      But I     wouldn't say she's a party

  14       girl,   like this - -      she has a    kidney problem

  15       so she can't really handle alcohol like the

  16       normal person.

  17               Q        Even though she had a         kidney

  18       problem,    did she continue to use alcohol?

  19               A        Yeah.

  20               Q       When she used alcohol,          what

  21       happened to her behavior?

  22               A        Sometimes she would just maybe be

  23       a   little more aggressive and hotheaded.

  24               Q        Do you know if she ever had

  25       previously been arrested for anything?


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 40 of 98 PageID #: 351



   1                                 V.   Ritter                        40

   2                A       I       she was arrested for

   3       shoplifting.

   4                Q      Was that before or after April

   5       2015?

   6                A       I    think it was before.

   7                Q       Just ask you some questions about

   8       yourself and then Tatiana,              just trying to get

   9       a comparison.

  10                        Did you attend high school?

  11                A      Yes.

  12                Q      Which high school?

  13                A      East Meadow High School.

  14                Q       Did you graduate?

  15                A      Yes.

  16                Q      What did you do upon graduation?

  17                A       I   went to undergraduate school,

  18       college.

  19                Q      Which one?

  20                A      University of Buffalo.

  21                Q       Did you graduate?

  22                A      Yes,     2012.   I   graduated a year

  23       early.

  24                Q      Good.      What was your field?

  25                A      English and journalism.


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 41 of 98 PageID #: 352



   1                                  V.    Ritter                      41

   2               Q         What did you do upon graduating

   3       SUNY Buffalo?

   4               A         Moved back home to Long Island

   5       and started interning in the City.                 Trying to

   6       find   jobs.

   7               Q         In what       kind of field?

   8               A         Editorial,       copywriting.

   9               Q         Publishing,       would you call it the

  10       publishing business?

  11               A        More retail but on the publishing

  12       side of things.           Marketing.

  13               Q         So,    what is your current

  14       employment?

  15               A         Currently I'm at Saks Fifth

  16       Avenue as a copywriter.

  17               Q        Where is that?

  18               A         The corporate offices are

  19       Brookfield Place in Tribeca.

  20               Q        What do you do        for them?

  21               A         I'm a copywriter.

  22               Q         You write ads --

  23               A         I   write E commerce product

  24       descriptions.           So anything that's sold on the

  25       website     I   write the description and the


                                 LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 42 of 98 PageID #: 353



   1                                V.   Ritter                         42

   2       bullets.

   3                               MR.   REISSMAN:     Off the

   4                        record.

   5                               (Whereupon,     a discussion was

   6                        held off the record.)

   7               Q       Let's ask about Tatiana.

   8                       Where does Tatiana live now?

   9               A       Miami,     Florida.

  10               Q       When did she depart East Meadow

  11       for Miami?

  12               A       Around the end of summer 2015.

  13               Q       Why did she go to Miami?

  14               A        She needed a      fresh start.

  15               Q        Did Tatiana graduate high school?

  16               A       Yes.

  17               Q        East Meadow?

  18               A        Yes.

  19               Q       What did Tatiana do after

  20       graduating high school?

  21               A        She attended Baruch College in

  22       the City,     she did not complete her degree.

  23       And then she completed beauty school and she

  24       had a couple of different           jobs.     Then at the

  25       time this occurred she was a school advisor


                             LEX REPORTING SERVICE
                                   800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 43 of 98 PageID #: 354



   1                                 V.   Ritter                        43

   2       for the beauty school where she attended.

   3               Q       Where was that beauty school,             you

   4       said in New York City?

   5               A       No,     the beauty school I       think was

   6       in Long Island.

   7               Q       Oh,     I'm sorry.

   8               A       Yeah.

   9               Q        She was a teacher?

  10               A        She was an advisor.

  11               Q       Has Tatiana ever been married?

  12               A       No.

  13               Q       Now,     it sounds a little -- I         have

  14       to do this     lawyer wise.

  15                        Did you ever meet someone named

  16       Maksim Sherman?

  17               A       Yes.

  18               Q       When was the first time that you

  19       met him?

  20               A        I    really couldn't say.        Sometime

  21       in the spring of 2015.

  22               Q        How did you first meet him?

  23               A        I   believe at my house where I

  24       lived at the time,         my parents'     house.

  25               Q        How did Mr.     Sherman come to be at


                                LEX REPORTING SERVICE
                                    800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 44 of 98 PageID #: 355



   1                                 V.    Ritter                       44

   2       the house?

   3               A       My sister invited him over to

   4       meet the family.

   5               Q        How long had they been seeing

   6       each other,      Tatiana and Max?

   7               A        I   don't     know that.

   8               Q       Was it more than a month?

   9               A        I    imagine.

  10               Q        Two months?

  11               A        Yes,    probably several months.

  12       I'm not sure.

  13               Q        Now,    the day of the incident it

  14       was around,      I' 11 suggest,      1: 00 in the morning

  15       on April 1,      2015,    so just going to go into a

  16       little more detail from what Mr.              Aiello asked

  17       you.

  18                        On the evening of April 1st

  19               A        I   think it was April 2nd

  20       technically.

  21               Q        You're right.        So,   what were you

  22       doing I     guess at midnight on April 1st coming

  23       into April 2nd?

  24               A        I   was sleeping.

  25               Q        Describe the layout of the house


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 45 of 98 PageID #: 356



   1                                 V.    Ritter                       45

   2       in general?

   3               A        It's a split house,        so there are

   4       three bedrooms upstairs,            the kitchen,      the

   5       dining,     the living room,        downstairs there's

   6       another bedroom,         the den and a laundry room

   7       and another bathroom.

   8               Q       Where was your bedroom?

   9               A        Upstairs overlookinq like above

  10       the driveway and the garage.

  11               Q       Where was your parents'           bedroom?

  12               A       Right across        from mine.     Their

  13       window doesn't face to the front              yard.

  14               Q       But your window did face the

  15       front   yard?

  16               A       Yes.

  17               Q       Okay.         This is another lawyer

  18       type question.

  19                        Did anything unusual happen in

  20       the evening of April 1st going into April

  21       2nd?

  22               A        I    was awoken to screaming outside

  23       of the front         house.

  24               Q        Do you know who was screaming?

  25               A        I    looked out the window and I


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 46 of 98 PageID #: 357



   1                                V.    Ritter                          46

   2       detected my sister.

   3                Q       You saw your sister Tatiana,            and

   4       was she with anyone?

   5                A       She was with Max.

   6                Q       When you first      saw her,     was she

   7       standing or in a car?

   8                A       That's a good question.           I

   9       believe she was standing.

  10                Q       Do you have any recollection of

  11       what she was yelling about?

  12                A       No.

  13                Q       Was Mr.      Sherman yelling at her or

  14       with her?

  15                A       I think they were yelling at each

  16       other.

  17                Q       Had you ever seen them have this

  18       kind of verbal argument before?

  19                A       No.

  20                Q       Do you believe that at that point

  21       when you heard your sister yelling that she

  22       was drunk?

  23                A       Yes.

  24                Q       Do you have any evidence of that,

  25       how do you know she was drunk?


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 47 of 98 PageID #: 358



   1                                 V.   Ritter                         47

   2                A      Prior experience with her.

   3                Q      Did you know whether Mr.           Sherman

   4       was drunk?

   5                A      No.

   6                Q      Did you know he was drunk or not

   7       drunk?

   8                A      I believe he was not drunk,              he

   9       had driven the car.

  10                Q      What was Tatiana's beverage of

  11       choice?

  12                A      No idea.

  13                Q      Did there come a time that. you

  14       walked down the stairs out to the street?

  15                A      Yes.

  16                Q      What about your parents,           did

  17       there come a time when they walked down to

  18       the street?

  19                A      Yes,     separately.

  20                Q      What did you see when you walked

  21       down to the street?

  22                A       I   saw the cops manhandling both

  23       Max and my sister.

  24                Q       First of all,      did there come a

  25       time you saw policemen come to the scene?


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 48 of 98 PageID #: 359



    1                                  V.    Ritter                       48

    2              A       Yes.

    3              Q       At the time you walked downstairs

    4      and looked outside,              how many policemen were

    5      there already?

     6             A        No,    I   went to the living room to

    7      get a better view,           I    saw my mom open the door

     8     to tell them that she had called the police,

     9     she didn't     know it was them,           to stop.      I

  10       believe they had went into their car,                   into

  11       Max's car.       Then the cop pulled up,            I   saw

  12       them speak to them,              I believe they asked them

  1 '.1    to step outside of the car and then from

  14       there I     think everything just kind of

  15       escalated very quickly.               That's when we ran

  16       outside,    my mom and I.

  17               Q       What about your father?

  18               A        He did not come outside.

  19               Q       Was he outside at any time?

  20               A        Yes.

  21               Q        Let's break that down.             When you

  22       and your mother came outside of the house,

  23       what did you personally see?

  24               A        I    saw the cop          well,   can I

  25       speak to the statement?


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 49 of 98 PageID #: 360



   1                                  V.    Ritter                              49

   2                Q        No,    actually you should turn that

   3       over.

   4                A        Okay.     So,       I   recall vividly at

   5       one point the cop having Max                        Max's head

   6       facing the cop car,             his       face was bleeding,     I

   7       believe his arms were behind him and that was

   8       what I       recall.

   9                Q        When you came out of the house

  10       with your mother,          what was your sister doing?

  11                A        My sister was with another cop

  12       and he was trying to kind of just control

  73       hP-r,   get her to stay still                I   think long

  14       enough to cuff her.              My mom was with my

  15       sister and I       was with Max.

  16                Q        When you say your mom was with

  17       your sister,       what was your mother doing with

  18       your sister?

  19                A        Trying to get her to be quiet and

  20       stop moving.

  21                Q        Did your mother physically touch

  22       Tatiana?

  23                A        Yes.

  24                Q        She grabbed her by using her

  25       hands to try to calm her down?


                              LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 50 of 98 PageID #: 361



   1                                 V.   Ritter                        50

   2               A       Yeah,     she tried to like put her

   3       arms on her side and then at a point my mom

   4       was straddling her on the street to try to

   5       get her to calm down.

   6               Q        Tatiana eventually came down to

   7       the ground?

   8               A       Yes.

   9               Q        So,    your mother was straddling

  10       Tatiana,    and what was the policeman who was

  11       involved with Tatiana at that time,               what was

  12       he doing?

  13               A        Trying to cuff her I         believe.

  14               Q       How did that work if your mother

  15       was

  16               A       They were both trying to

  17       constrain her.

  18               Q       At the same time?

  19               A        Yeah.

  20               Q       What was Tatiana saying,           if you

  21       can recall,      whatever she was saying?

  22               A        He's hurting me,       get off of me,

  23       various.

  24               Q       Was     she yelling at your mother?

  25               A        No .


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 51 of 98 PageID #: 362



   1                                        V.   Ritter                        51

   2                 Q          She was yelling at the policeman?

   3                 A          Yes.        Or yelling to my mother

   4       he's hurting me,                get him away from me,       things

   5       like that.

   6                 Q          Did there come a time when you

   7       saw Mr.       Sherman come over to where your

   8       sister and mother were?

   9                 A          No.        When I   came outside Max was

  10       already restricted with his hands and I                      just

  11       remember the cop on him and I                    was on the cop

  12       trying to get him to stop.

                     Q          What do you mean when you say you

  14       were on the cop?

  15                 A          So,    I    remember running out,

  16       Max was bleeding,                the cop had him on the car .

  17       So,   I   was on the cop's back just trying to

  18       get him to stop,                Max -- there was nothing

  19       Max could do at that point,                    he was already

  20       bleeding.        I    believe his hands were cuffed,

  21       so I was       just trying to get the cop to stop.

  22                 Q          What was the cop doing that you

  23       were trying to get him to stop?

  24                 A          So,    if I'm the cop,        I   have -- on

  25       the cop on top of Max with Max's head and


                                 LEX REPORTING SERVICE
                                           800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 52 of 98 PageID #: 363



   1                                 V.   Ritter                          52

   2       then I'm on top of the cop just kind of

   3       patting him,         not patting him but,       you    know,

   4       just trying to get him to stop.

   5               Q        When Max was facedown on the hood

   6       of the car and the officer was on top of Max,

   7       was the officer doing anything besides                  just

   8       being on top of Max?

   9               A        I    don't      I   can't recall.

  10               Q        Did you see the officer strike

  11       Max at any time?          You have to say what you

  12       saw.

  13               A       Well --

  14               Q        Don't infer,        if I   said tell me

  15       what you're seeing right now.                Did you

  16       actually see any officer

  17               A        This is so long ago.

  18               Q        I    know.    But did you ever

  19       actually see any officer strike Max?

  20               A       Yes.

  21               Q       When did you see that?

  22               A        I    think earlier when          early

  23       like        earlier in the events of the night

  24       because Max was bleeding.

  25               Q        But you didn't see how he became


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 53 of 98 PageID #: 364



   1                                 V.    Ritter                        53

   2       to be bleeding?

   3               A        Well,    he was hit with the baton.

   4               Q        Did you see him being hit with

   5       the baton?

   6               A        I   believe so.

   7               Q        Well,    you   just said that you came

   8       out and your mother came out,             she went to

   9       Tatiana,     you went out and as far as           I   can

  10       tell   from what you recall,         you ended up on

  11       the back of the cop who was with Max,                 and you

  12       saw Max was bleeding?

  13               A        Yes.

  14               Q        Did you ever see any officer

  15       strike Max with a baton?

  16               A        I'm having difficulty answering

  17       because of memory.

  18               Q        Well,    just answer to the best of

  19       your memory.         As it plays in your mind,          did

  20       you actually see an officer take his baton

  21       and pop Max on the head?

  22               A        I   think so.

  23               Q        But you're not sure?

  24               A        No.

  25               Q        Was Max saying anything while the


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 54 of 98 PageID #: 365



   1                                    V.   Ritter                     54
   2       officer was on top of him?

   3                A          He said why is my head bleeding,

   4       why is my head bleeding.               He   just kept on

   5       repeating that.

   6                Q          Did there come a time when your

   7       father came out of the house?

   8                A          Yes.

   9                Q          At what point did he come out of

  10       the house,         where was Max,      where was Tatiana?

  11                A          Max was on the curb,        he was sat

  12       on the curb,         he was handcuffed,        still yelling

  13       my hearl      is   bleeding,      why is my head bleeding.

  14                           My sister         my mom and I   were

  15       then near my sister.               The cop was trying to

  16       cuff her again,            she was erect at this point.

  17                           My dad then came out,        he was

  18       trying to forcibly put her hands on her

  19       sides,       sort of to assist the cop in the event

  20       of handcuffing her.               And then I   believe at

  21       that moment or shortly before all the other

  22       cops arrived and then once they saw my dad

  23       trying to like get her to like stop flailing,

  24       they ripped my dad to the floor.                 He had cuts

  25       on his       knees and elbows,        they took him to the


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 55 of 98 PageID #: 366



   1                                 V.   Ritter                        55

   2       grassy area and then cuffed him and put him

   3       into the car.

   4               Q        When you were on the back of the

   5       officer what,         if anything,   did the officer do

   6       in relation to you?

   7               A        I   don't think he felt me.          I

   8       really don't.          I think he was distracted.

   9               Q       At that time what was your height

  10       and weight?

  11               A        Five-two and 115.

  12               Q       At some point you were on the

  1.3      back of the officer,           how did Max get     to the

  14       curb?

  15               A        I   think that the officer must

  16       have been putting him down to cuff him easily

  17       and then they sat him down on the curb.

  18               Q        Did there come a       time when Ana

  19       was placed under arrest?

  20               A        No,    but the cop did take her

  21       phone forcibly out of her hand,             another cop .

  22               Q        Not one of the first         two cops?

  23               A        No.

  24               Q        Now,    did you see Tatiana being

  25       driven away?


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 56 of 98 PageID #: 367



   1                                   V.   Ritter                      56

   2                A        Yes.      Still yelling.

   3                Q       When was the next time that you

   4       saw Tatiana?

   5                A        I   guess the next morning at some

   6       point,       I don't recall picking her up but that

   7       next day .

   8                Q       Where did you see her,         at home?
   g                A        Yeah .

  10                Q        Did you have any discussion with

  11       her?

  12                A       No.

  13                Q        Did you say anything about why

  14       did you do that last night?

  15                A       No.

  16                Q        Did your parents,       did your mother

  17       say anything to Tatiana about what happened

  18       last night?

  19                A        Yes,     my sister called the house

  20       when she was under arrest at like 6:00 a.m.

  21       flipping out on my mom.

  22                Q        You mean being angry at your

  23       mother?

  24                A        Yes.     Angry at my mother,       blaming

  25       her for what occurred because she called the


                                 LEX REPORTING SERVICE
                                      800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 57 of 98 PageID #: 368



   1                                 V.    Ritter                         57

   2       cops and she didn't know it was my sister

   3       because my parents'            window -- my mother could

   4       not see who it was in the front of the house,

   5       we didn't think my sister was coming home

   6       that night,      she didn't know it was my sister .

   7       She called the cops because there was another

   8       incident not related to us that she felt                 she

   9       should call the cops for.             Then she exited

  10       the bedroom and she woke my dad up,               my dad

  11       knew it was my sister,            so it was too late at

  12       that point.

  13               Q        In the course of the several

  14       months that you said Maksim was seeing

  15       Tatiana,    were there times that Tatiana did

  16       not come home at night to East Meadow?

  17               A        Sure.    Well,     she works very late,

  18       so I   guess she did come home but very early

  19       hours in the morning after bartending.

  20               Q        Did she drive or take the train

  21       into the City?

  22               A        Drive.

  23               Q        Well,    there was a bar --

  24               A        Sometimes in the City.           She

  25       usually drove.


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 58 of 98 PageID #: 369



   1                                 V.   Ritter                        58

   2               Q        Prior to April 1st,        2nd,   2015,

   3       aside from the time that Tatiana brought

   4       Max over to meet your parents,             had there been

   5       other times that Max was in the house with

   6       your sister'?

   7               A        I   believe so.

   8               Q       How did your sister behave at

   9       those times?

  10               A       Normal.

  11               Q       Did you know if your father spoke

  12       to Tatiana after she came home from jail?

  13               A       Yes.

  14               Q        Do you know what he said?

  15               A       Well,     they were arraigned,        they

  16       were in the holding cell together when they

  17       were both arrested and he had to be taken

  18       away from her because she still wasn't

  19       stopping,     so I'm sure they spoke then also,

  20       but my parents are very nice parents.

  21               Q       Did you go to the         jail yourself?

  22               A        I   went for my dad.

  23               Q       Which precinct was this,           do you

  24       know?

  25               A        I    can't say for certain,       it was


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 59 of 98 PageID #: 370



   1                                V.   Ritter                         59

   2       in Long Island.

   3               Q       You drove to the precinct?

   4               A       Yeah.

   5               Q       By yourself?

   6               A       Wit h my mom.

   7               Q       What did you do when you got to

   8       the precinct?

   9               A       We asked about my father,           we

  10       asked about my mom's phone that was taken

  11       from her,     we waited there.         I believe we left

  12       because we were given a time to come back

           later to come pick him up and I'm not sure

  14       about the details with my sister's

  15       arraignment.

  16               Q       Did you see your sister in a

  17       holding cell?

  18               A       No .

  19               Q       Did you see your father in a

  20       holding cell?

  21               A       No.

  22               Q       So,    how did you know they had to

  23       be separated?

  24               A       My dad told us.

  25               Q        Did he tell you at o n e point they


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 60 of 98 PageID #: 371



   1                                 V.    Ritter                       60

   2       were in a cell together?

   3               A       Yes.

   4               Q       And then Tatiana was yelling so

   5       much that

   6               A       She was still going on that he

   7       I   don't know if he asked to be separated

   8       because it was         just too much,       but they had to

   9       be -- she     just needed to be alone I           guess.

  10               Q       You say you' re not sure,          you

  11       think you saw one of the officers strike Max

  12       with a baton?

  13               A       Yes.

  14               Q       Do you know what color the baton

  15       was?

  16               A       Black.

  17               Q        Is that a question or?

  18               A        I   don't     know for sure but I

  19       believe it was black.             I mean,    it was also

  20       late at night,         so I    can't answer with

  21       certainty.

  22               Q       To the best of your recollection,

  23       if you recall the officer striking Max in the

  24       head,   how many times did you see him strike

  25       Max in the head?


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 61 of 98 PageID #: 372



   1                                   V.   Ritter                         61
   2                A      That    I   don't    know.    Once or

   3       twice.

   4                Q      When you heard your sister

   5       screaming,     was she cursing,           using curse

   6       words?

   7                A       It's possible.

   8                Q       Do you remember specifically?

   9                A      No.

  10                Q       Did you ever see Tatiana punch

  11       one of the officers in the face?

  12                A      No.

  13                Q       If you look at        Plaintiff's

  14       Exhibit 2,     the last paragraph,           I' 11 read it

  15       into the record again.              "This statement is

  16       true to the best of my knowledge and belief,

  17       I   would like to repeat the following:                 Max

  18       Sherman never hit the police officers,                  never

  19       pushed the police officers and did not flail

  20       his arms and did not resist arrest."

  21                       Are those your words?

  22                A      Yes,   and they are a hundred

  23       percent true.

  24                Q      When Tatiana was screaming at

  25       Max,   was he screaming back at her,             did you


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 62 of 98 PageID #: 373



   1                                  V.       Ritter                    62
   2       hear that?

   3                A        My sister's screams are what woke

   4       me up,       I'm sure -- I          believe they were

   5       arguing with one another .

   6                Q        Did you hear Max scream at the

   7       officers?

   8                A        I    heard him say you're hurting

   9       her,    you' re hurting her,            stop hurting her,

  10       yeah.

  11                Q        Did you see Max go to the officer

  12       that was dealing with Tatiana?

  13                A        No.

  14                Q        Do you know what happened to the

  15       criminal charges against Tatiana?

  16                A        I   do not.

  17                Q        To the best of your knowledge,

  18       did Tatiana ever see Max again after

  19       April 1st?

  20                A        Never again,          never spoke again.

  21                Q        Did you ever speak to Max again?

  22                A        Never.        I    never really spoke to

  23       him before either.

  24                                 MR.       REISSMAN:   I   have no

  25                         further questions.


                                 LEX REPORTING SERVICE
                                      800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 63 of 98 PageID #: 374



   1                                  V.   Ritter                       63

   2                                 Philip,    do you have anything

   3                         to add?

   4                                 MR.   AIELLO:   Just a couple

   5                         of quick follow-ups       and we will

   6                         get you out of here.

   7       FURTHER EXAMINATION

   8       BY MR.       AIELLO:

   9                Q        At any point did you see Maksim

  10       Sherman jumping on the officer's back that

  11       was dealing with your sister?

  12                A        No.

  13                Q        When you indicated that you came

  14       up behind the o±±icer that had Maksim Sherman

  15       facedown on the car,            was Maksim doing

  16       anything at that point,             was he resisting,     was

  17       he flailing?

  18                A        He was yelling.

  19                Q        Other than yelling,       was he doing

  20       anything with his body?

  21                A        No,    he was totally restrained.

  22                Q        The statement that you gave that

  23       we have been looking at,             that we've marked as

  24       Plaintiff's Exhibit 2 --

  25                A        Yes.


                              LEX REPORTING SERVICE
                                   800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 64 of 98 PageID #: 375



   1                                  V.    Ritter                      64

   2                Q              would there be any reason for

   3       you to have given a             statement at that time

   4       that was not accurate?

   5                A        No.

   6                                MR.     REISSMAN:   I   will ask

   7                         the reporter to mark this

   8                         Defendant's Exhibit A.

   9                                 (Copy of statement was

  10                         marked as       Defendant's Exhibit A,

  11                         for    identification,     as of this

  12                         date.)

  13       FURTHER EXAMINATION

  14       BY MR.       REISSMAN:

  15                Q        I'd like to show you what's been

  16       marked as       Defendant's Exhibit A which is an

  17       arrest report,          you don't have to read the

  18       whole thing,       just take a       look.   It's two

  19       pages.

  20                A        This is my sister's arrest?

  21                Q        Yes,    this    is your sister's

  22       arrest,       that's the basic arrest information

  23       on the first page and then second page is a

  24       narrative,       which is called the additional

  25       arrest information.


                              LEX REPORTING SERVICE
                                   800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 65 of 98 PageID #: 376



   1                                 V.   Ritter                               65

   2                        If you can read that to yourself,

   3       tell me when you're done reading?

   4                A       That's such a lie.

   5                Q       Keep reading.

   6                A       I'm done.

   7                Q       Okay.    Now,    you were reading that

   8       and I observed you make some facial

   9       expressions and frowning and couldn't contain

  10       yourself and said that's such a lie?                 So,

  11       tell me

  12                A       Sorry,    I don't have a good poker

  13       face.

  14                Q       We can go line by line,          tell me

  15       what you belive is true and accurate or what

  16       is inaccurate?

  17                A       Okay.     l   did not see my sister

  18       punch anyone in the face.            I don't    know,      I

  19       don't    know.    I did not see Max --

  20                Q       Well,    let me stop you there.               In

  21       the top third,       "Subject Ritter reentered the

  22       parked vehicle and sat in the passenger seat

  23       refusing to identify herself to officers at

  24       scene.       Subject Ritter then exited the

  25       vehicle,     began screaming obscenities at the


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 66 of 98 PageID #: 377



   1                                 V.    Ritter                        66

   2       officers and refusing to calm down and get

   3       out of the street.             At that time Subject

   4       Ritter was informed that she was under arrest

   5       for disorderly conduct.             When Officer

   6       Acquilino attempted to handcuff Subject

   7       Ritter she punched him in the face and

   8       flailed her arms to make handcuffing

   9       difficult."

  10                       At any time did you see Tatiana

  11       punch an officer in the face?

  12               A        I   did not see that.

  13               Q       Now,     the next sentence,         I'm going

  14       to read that to you.             "At this point Subject

  15       Sherman ran around the vehicle and pushed

  16       Officer Acquilino in an attempt to impede the

  17       handcuffing of Subject Ritter."

  18                        Did you see Mr.          Sherman run

  19       around the vehicle and push Officer

  20       Acquilino?

  21               A        I   did not.

  22               Q        Next sentence,          I ' l l start that

  23       sentence again.          "To impede the handcuffing

  24       of Subject Ritter,         Officer McGarrigle was

  25       able to separate Subject Sherman from Officer


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 67 of 98 PageID #: 378



   1                                 V.   Ritter                            67

   2       Acquilino but Subject Sherman became more

   3       combative     jumping on Officer McGarrigle's

   4       back screaming get off her."               Did you see

   5       that?

   6               A        No,    if anyone was on his back it

   7       was me.

   8               Q        Next sentence,         "Officer

   9       McGarrigle informed Sub7ect Sherman he was

  10       under arrest and he began to continue

  11       screaming and flailing his arms refusing to

  12       be handcuffed."

  13                        Did you see Mr.        Sherman do that?

  14               A        I   did not.

  15               Q        Let's see,     I'm continuing.        II   At

  16       this point in time Subject Ritter's father,

  17       Gerald Ritter,         exited his home at 1894

  18       Stuyvesant and ran towards Officer Acquilino

  19       who was     still struggling with Subject Tatiana

  20       Ritter who was violently physically resisting

  21       arrest."

  22                        At any time that evening,           did you

  23       see Tatiana violently physically resisting

  24       arrest?

  25               A        Yes.


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 68 of 98 PageID #: 379



   1                                V.   Ritter                         68

   2               Q       What was she doing?

   3               A        Flailing I     guess,    she was on the

   4       floor a couple points -- at different points

   5       in the night.        But this was -- I        feel like

   6       there's so much in between here that happened

   7       before my dad came out and he doesn't run,                 so

   8       there was no running.           But my sister was

   9       definitely struggling with arrest and my mom

  10       was trying to help them help her and then my

  11       dad came out when he saw that.

  12               Q       Now,    just a couple minutes ago

  13       you were reading this and frowning and said

  14       that's such a lie,        what were you referring

  15       to?

  16               A       When they said that the phone was

  17       secured voluntarily at the scene,              that is an

  18       outright outrageous lie.            They were --

  19       physically ripped it out of her hand.

  20               Q       Out of your mother's hand?

  21               A        Yes.    That's completely legal to

  22       record any activity,          which was never returned

  23       to her to this day.

  24               Q        Did you see either of the

  25       officers bleeding?


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 69 of 98 PageID #: 380



   1                                   V.         Ritter                                              69
   2                 A        No.

   3                                  MR.        REISSMAN:                            No further

   4                          questions,               thank you.

   5                                  MR.       AIELLO:                         I     have no

   6                          further questions,                                    thank you for

   7                          showing up.

   8                                  THE WITNESS:                                  Thank you.

   9                                                       -o0o-

  10                                  (Whereupon,                           the deposition

  11                          of VERONICA RITTER was concluded

  12                          at 12:05 p.m.)

  13

  14

  15                                                       VERONICA RITTER

  16

  17

  18         Subscribed and sworn t o
             before me this -~(p-_'--- day
  19         0
               f J fnv aufb' l  / f  2--G---1 7 2u \ ~

  20

  21     ~               PUBLIC

  22
                                                ILONA ,\. SAYAN
  23                                   NOTARY PUBLIC-ST/l.iE OF NEW YORK
                                               No 01SM112412
  24                                         .:.;,,:,Y:ii ll In Na ssa u county '11 2,0
                                            ,·_. :.,.nmiSSI n i111:) I! ,,. A'IClll•t 1t.,   .2 --·
  25


                                  LEX REPORTING SERVICE
                                       800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 70 of 98 PageID #: 381




                                                             CORRECTION SHEET


   STATE OF NEW YORK                                          )
                                                              ) SS.:
   COUNTY OF                  NII ss (J&L                     )

   Veronica Ritter, being duly sworn, deposes and says:

   That she has read the transcript and makes the following corrections:

   Page       Line             Correction                                                Reason


       no            cocvecf1an~




   Sworn to before me this
    iJ? day of:..f>eeernb 1                2oy
~                     JflµWn' 'y,                di~.

   Notary Public                                                       Veronica Ritter

                   • ,..• i.l\ i .•• SAYAN
                i'UBUC-STATE OF NEW YORI<
                   i'lo. OlSA6112412
          •::. ,,itified In Nassau County2(.) 1-0
          .   1 -, ",!'inn ~~plf<.10   /o\~QIAII 16, -----
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 71 of 98 PageID #: 382



   1                                                                      70

   2                             I   N D E X

   3

   4       WITNESS                     EXAMINATION BY               PAGE

   5       VERONICA RITTER             Mr. Aiello                   4,    63

   6                                   Mr. Reissman                 31,    64

   7

   8                                   EXHIBITS

   9       PLAINTIFF'S           DESCRIPTION                        PAGE

  10       1-2                   Documents                          4

  11       DEFENDANT'S                                              PAGE

  12       A                     Statement                          64

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


                             LEX REPORTING SERVICE
                                  800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 72 of 98 PageID #: 383



   1                                                                    71

   2                             C E R T I F I C A T E

   3

   4                        I,    Jennifer M.    Juliani,    a reporter

   5                 and Notary Public within and for the

   6                 State of New York,         do hereby certify:

   7                       That the witness(es)         whose

   8                 testimony is hereinbefore set forth was

   9                duly sworn by me,        and the foregoing

  10                 transcript is a       true record of the

  11                 testimony given by such witness(es)

  12                        I    further certify that I       am not

  13                 related to any of the parties to this

  14                 action by blood or marriage,            and that I

  15                 am in no way interested in the outcome

  16                of this matter.

  17

  18

  19

  20

  21

  22

  23

  24

  25


                                LEX REPORTING SERVICE
                                     800-608-6085
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 73 of 98 PageID #: 384



   1                                                                   72

   2                         ERRATA SHEET

   3

   4       The following are my corrections to the

   5       attached transcript:

   6

   7       PAGE       LINE     SHOULD READ

   8
           - - -- *   ---

   9              *
  10              *
  11              *
  12              *
  13              *
  14              *
  15              *
  16       - - -- *   ----

  17       -- *
  18       --     *
  19              *
  20
           --- *
  21
           - - - * - --
  22              *
  23              *
  24              *
  25


                              LEX REPORTING SERVICE
                                   800-608-6085
        Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 74 of 98 PageID #: 385
                                                                                                                                                                                                                        3

                                                                                                                                2                        STIPULATIONS
                 UNITED STATES DISTRICT COURT
                                                                                                                                3
                 EASTERN DISTRICT OF NEW YORK
                                                                                                                                4                  IT IS HEREBY STIPULATED                                       AND         AGREED
                                                           -   -   -   -   -   -   -   -    -   -   -   -    -   K
                                                                                                                                5   by and between the attorneys for the respective
                 MAKSIM SHERMAN,
                                                                                                                                6   parties herein, that filino, ~en lino nnrl
                                                                   Plaintiff,

                                           -against-                                                                            7   certification be and the Same are hereby

                 COUNTY OF NASSAU AND POLICE OFFICER DAVID J.                                                                   8   waived.

                 MCGARRIGLE,                                                                                                    9                  IT IS FURTHER STIPULATED AND                                               AGREED
                                                                   Defendants.                                                 10   that all objections, except as to the form                                               of
                 -    -   -   -    -   -   -   -   -   -   -   -   -   -   - -     -   -    -   -   -   -    -   K
                                                                                                                               11   the question shall be reserved                                  to the time of
                                                                   48 Wall Street
                                                                   New York, New York                                          12   the tria I .

                                                                   August 11,              2017                                13                  IT IS FURTHER STIPULATED                                        AND        AGREED
                                                                   10 : 54 a.m.
                                                                                                                               14   that the within deposition may be signed and

                                  DEPOSITION of VERONICA RITTER,                                a                              15   sworn to before any officer authorized                                             to

                 Non-party witness in the above-entitled action,                                                               16   administer an oath, with the same force                                                  and

                 held at the above time and place, pursuant to                                                                 17   effect as if signed and sworn to before the
                 Subpoena,             taken before Jennifer M.                            Juliani,          a                 18   Court and that a copy of this exam inatlon shall
                 shorthand reporter and Notary Public within and
                                                                                                                               19   be furnished         without charge to the attorney
                 for the State of New York .
                                                                                                                               20   re p re s e n tin g th e w it n e s s t e s ti f y in g h e re in .

                                                                                                                               21


                          E~
                                                                                       LEXU27444
                                                                                                                               22

                     REPORTING SERVICE, INC.                                                                                   23
                     l'ROI rsSIONAl Ill l'Olll lN(.j Sl~Lr llJRO
                              TOI.I. FltEE 800.608.6085
                                                                                                                               24
                                                                                                                               25
                                                                                                        _2
  2   A p p e a ran ce s:                                                                                                                                                                                              4

  3                                                                                                                             2   VERONICA                     RITTER, the witness

  4          McMANUS ATESHOGLOU ADAMS                                                                                           3          herein, having been first duly sworn by
             AIELLO & APOSTOLAKOS, PLLC
  5             Attorneys for Pia In tiff                                                                                       4          a Notary Public of the State of New
                48 Wall Street
  6             New York, New York 10005                                                                                        5          York, was examined                             and     testified            as
             BY: PHILIP V. AIELLO, ESQ.
  7             FILE#: OTH-8330
                                                                                                                                6          follows:

                                                                                                                                7   EXAMINATION             BY
  8
                                                                                                                                8   MR. AIELLO:
  9          NASSAU COUNTY OFFICE OF
             THE COUNTY ATTORNEY
                                                                                                                                9           Q       State your name for the record,
 10              Attorneys for Defendants
                 0 ne West Street                                                                                              10   please.
 11                 Mineola, New York 11501
             BY : RALPH J. REISSMAN, ESQ ,                                                                                     11           A       Veronica              Ritter, V-E-R-O-N-I - C-A,
 12
                                                                                                                               12   R-1-T-T-E-R.
 13
                                                                                                                               13           Q       State your arlc1rP.ss fnr thP.
 14
                                                                                                                               14   record, please .
 15
                                                                                                                               15           A        233    East 96th Street, Apartment
 16
                                                                                                                               16   1 - R E, N e w     York, N e w                York             1 0 1 2 8 .
 17
                                                                                                                               17                          MR. AIELLO:                          Can you              mark
 18
                                                                                                                               18                   these .
 19
                                                                                                                               19                           ( [) u   ~ 11 111 P- 11   l   ~   w P- r P-   111   a r k e rJ   d ,.
 20
                                                                                                                               20                   Plaintiff's Exhibits 1 and 2 for
  1
                                                                                                                               21                    identification, as of this date . )

                                                                                                                               22                          MR . REISSMAN:                                 Deputy County
 23
                                                                                                                               23                   Attorney Ralph                        Reissm an, I'll be
 24
                                                                                                                               24                   ordering a copy of this
 25
                                                                                                                               25                   transcript to be sent to the
1 of 25 sheets                                                                                                       Page 1 to 4 of 72                                                                      08/23/2017 02:21:29 PM
       Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 75 of 98 PageID #: 386
 1                       V. Ritter                         1                 V. Ritter
                                                5                                                 7
 2               address I gave on the business            2         A   It wasn't served on me, it was
 3               card. I'll also be sending you a          3 served on my mom.
 4               County form to fill out, a                4       Q    But at your mom's home?
 5               voucher and an invoice form.              5       A    Yes.
 6               When you send me the transcript           6       Q    You're here as a result of that?
 7               I'll send you the form that you           7       A    Yes.
 8               need to fill out and you will get         8       Q    Ms. Ritter, the residence that
 9               paid. Thank you.                          9 you just put on the record, how long have you
10          Q    Good morning, Ms. Ritter.                10 lived there?
11          A Good morning.                               11       A Two years.
12          Q    My name is Philip Aiello and I           12       Q    Do you live there alone?
13    represent the plaintiff, Maksim Sherman, in         13       A No, with my fiance.
14    connection with an incident that occurred on        14       Q    How long have you been engaged?
15    April 2, 2015.                                      15       A    Four months.
16               I'm going to be asking you some          16       Q    Congratulations.
17    questions. I just ask that you wait until I         17       A Thank you.
18    finish my question before you respond and all       18       Q    Was your fiance your boyfriend
19    your responses are verbal because the               19 back in April of 2015?
20    reporter has to be able to take down what you       20       A Yes.
21    say, she can't take down a shrug or a nod of        21       Q    What's his name?
22    the head.                                           22       A    Ian Rifkin. I-A-N R-I-F-K-I-N.
23          A Okay.                                       23       Q    I just want to go back to April
24          Q    Okay?                                    24 of 2015. Where were you living at that time?
25          A Yep.                                        25       A    1894 Stuyvesant Avenue where the
                   LEX REPORTING SERVICE                                  LEX REPORTING SERVICE
                       800-608-6085                                          800-608-6085
  1                      V. Ritter                         1                  V. Ritter
                                                6                                                     8
  2         Q    If you don't understand any of my         2 incident occurred, outside of --
  3   questions, please tell me, I will be glad to         3       Q    Is that East Meadow, New York?
 4    repeat it or rephrase it for you so you              4       A Yes.
  5   understand so that you can give an answer.           5       Q    11554?
  6               If you'd like to take a break at         6       A Correct.
  7   any time, just tell us, you know, we're not          7       Q    Is that your family home?
  8   in court, you can take a break if you need to        8       A Yeah.
  9   use the ladies' room or want some water or           9       Q    Who was living there with you at
10    anything like that. I just ask that you             10 that time back in 2015?
11    don't request a break while a question is           11       A At that time it was my parents,
12     pending, okay?                                     12 Anna and Gerald, my sister Tatiana and my
13          A Yeah.                                       13 brother Jack.
14          Q     And again, we're just looking to        14       Q    And all have the same last name?
15    find out what you recall, we don't want you         15       A Yes.
16    to guess or assume anything, if you could           16       Q    Do you recall an incident
17    just answer what you have knowledge of, okay?       17 occurring back on April 2, 2015 outside of
18          A Yes.                                        18 that address?
19          Q     Again, just so you know, you're         19       A I do.
20     here via a response to a subpoena so you're        20       Q    Do you remember about what time
21     not represented.                                   21 it was when it occurred?
22                I'm just going to show you what         22       A I want to say I woke up maybe
23     we marked today as Plaintiff's Exhibit 1. If       23 around 1:00 a.m.
 24    you could tell me if that's the subpoena that      24       Q    Who else was in the house at that
 25    was served on you?                                 25 time with you?
                   LEX REPORTING SERVICE                                  LEX REPORTING SERVICE
                        800-608-6085                                         800-608-6085
08/23/2017 02:21:29 PM                           Page 5 to 8 of 72                                    2 of 25 sheets
  1      Case 2:16-cv-01416-DRH-AYS
                      V. Ritter     Document 57-1 1Filed 01/21/20 Page 76 of 98 PageID #: 387
                                                                   V. Ritter
                                               9                                                  11
 2        A     My mom, my dad, my -- I want to          2 come inside. My sister and Max weren't
 3 say my brother because he was -- actually,            3 listening. Then at that point the police
  • no, he was away at school, so my mom and my          4 pulled up, they began talking to both my
    dad.                                                 5 sister and Max. My sister was just totally
 6        Q     At approximately 1 :00 in the            6 incoherent.
 7 morning you indicated you awoke, what caused          7        Q     If you don't mind, let me kind of
 8 you to awake?                                         8 break it down because we're trying to get to
 9       A      I heard loud screams outside the         9 all of that.
10 window.                                              10        A     Okay.
11        Q     When you say outside the window,        11        Q     Do you know about how long it
12 did the home have a driveway?                        12 took for the police to arrive?
13       A      Yes. My bedroom window looks out        13        A     A few minutes.
14 over the driveway.                                   14        Q     And initially was it one cop car
15        Q     Does the driveway then lead out         15 that arrived?
16 to the street?                                       16        A     Yes.
17       A      Yes.                                    17        Q     Do you remember how many police
18        Q     What street is that there?              18 officers were in that car, if it was one or
19       A      Stuyvesant Avenue, intersecting         19 two?
20 with York which is where -- where it really          20        A     I believe two.
21 technically was, York and Stuyvesant.                21        Q     Could you tell me where Max's car
22       Q      Did you look out the window or          22 was parked in relation to your house?
23 what did you do when you heard the sounds?           23        A     I can't say for certain exactly
24       A      I looked out the window.                24 where, it was either right in front or on the
25       Q      Tell me what you saw initially,         25 corner across the street.
                 LEX REPORTING SERVICE                                   LEX REPORTING SERVICE
                     800-608-6085                                            800-608-6085
                      V. Ritter                          1                    V. Ritter
                                              10                                                  12
 2 we will go through step by step.                      2         Q   When the first cop car came, do
 3       A      I believe I saw a car, that was          3 you know where in relation to Max's car that
 4 it, I didn't see like people. Then I went to          4 car parked?
 5 the living room window, which is much wider           5       A     I want to say it was -- I
 6 and I saw my sister and Max. My mom was               6 remember the cop car was at the corner
 7 waiting inside at the window.                         7 because Max was held up against it. I don't
 8        Q     At that point did you come to            8 really know where Max's car was in relation
 9 realize if that was Max's car?                        9 to the cop car.
10       A      I was not really familiar with          10       Q     When the first cop car got there,
11 his car at that point but I knew it was them         11 were you already outside?
12 two and his car, yeah.                               12       A     No.
13        Q     Had Max and your sister been            13       Q     Still inside?
14 dating for awhile at that point?                     14       A     We were still inside.
15       A      I'm not sure how long but at            15       Q     Did you come out of your home
16 least a month or two.                                16 when the cops arrived or sometime after that?
17        Q     Okay. Had you met Maksim Sherman        17       A     A few minutes after that.
18 before that evening?                                 18       Q     When the cops arrived, did you
19        A     Yeah, I think once or twice.            19 observe what was going on?
20        Q     At that point what happened, did        20       A     Yes.
21 you continue to observe them?                        21       Q     What did you see happening at
"2        A     Yes, we were observing them. My         22 that point?
 J mom had told me that she had called the cops,        23       A     My mom and I were just waiting to
24 unbeknownst to her she didn't realize it was         24 see what the situation would be like, if they
25 my sister. We were trying to get them to             25 were able to stop it. Then I think that
                 LEX REPORTING SERVICE                                  LEX REPORTING SERVICE
                     800-608-6085                                             800-608-6085
3 of 25 sheets                                Page 9 to 12 of 72                             08/23/2017 02:21:29 PM
        Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 77 of 98 PageID #: 388
 1                           V. Ritter                   1                     V. Ritter
                                         13                                                         15
 2 they -- maybe my sister did something and            2       Q     Can you describe that officer
 3 then we ran outside.                                 3 that was interacting with your sister?
 4       Q     When you say, if they could stop         4       A     Physically?
 5 it --                                                5       Q     White, black, tall, short?
 6       A     Like if they could get them to           6       A     I really don't know.
 7 come back in or --                                   7       Q     And there was another officer
 8       Q     What was going on, was it an             8 dealing with Maksim?
 9 argument at that point?                              9       A     Yes.
10       A    Yeah, they were just still               10       Q     Could you describe that officer?
11 fighting, yelling, and that wasn't stopping.        11       A     He was a bit taller, a little bit
12       Q     Could you hear what they were           12 heavier set. I want to say he was, not
13 arguing about?                                      13 balding, but not much hair on top of his
14       A     No, not -- no.                          14 head. I'm not a hundred percent sure but I
15       Q     Was there any physical                  15 believe so.
16 interaction or was it just verbal?                  16       Q     He was white?
17       A     With my sister and Max?                 17       A     Yes, white.
18       Q     Yes.                                    18       Q     They both had uniforms on?
19       A     Just verbal.                            19       A     Yes.
20       Q     After the first cop car got there       20       Q     The first physical intersection
21 and the two cops got out, were you able to          21 that you actually observed, was that between
22 hear any of the interaction between the cops        22 the officer and your sister, the officer and
23 and either your sister or Max?                      23 Max or something else?
24       A     No, but it quickly escalated and        24       A     The officer and Max.
26 the cops had Max and then we were just -- we        25       Q     What was the initial interaction
                LEX REPORTING SERVICE                                  LEX REPORTING SERVICE
                    800-608-6085                                           800-608-6085
 1                   V. Ritter                          1                   V. Ritter
                                         14                                                          16
  2   kind of -- my mom and I kind of split and I        2      physically you saw between them?
  3   was with Max and my mom was with my sister.        3            A     He was putting Max against the
  4         Q     I'm going to take it kind of step      4      hood of the car.
  5   by step.                                           5            Q     When you say he?
  6               From the time you exited the           6            A    The cop was putting Max against
  7   house initially, okay, what was going on when      7      the hood of the car, like his head.
  8   you first got out of the house?                    8            Q    Just prior to that, how were they
  9         A     The cop -- I believe the cops          9      interacting? In other words, was there
10    were restraining each of them. Like they          10      yelling, was somebody telling someone to do
11    were putting up -- they were -- I don't know,     11      something, do you recall what led to that?
12    they were physically involved, like each cop      12            A     There was yelling the whole time,
13    with each party.                                  13      my sister really never stopped yelling.
14          Q     Was one officer speaking with or      14            Q     Your sister?
 15   dealing with your sister and another one          15            A     Yes.
 16   talking to Max?                                   16            Q     What about Max?
 17         A     Correct. Yes.                         17            A     I think he was yelling at the cop
 18         Q     When you came out of the house,       18      when he was very forceful and --
 19   did you overhear any of the conversations         19            Q     When he was forceful with who?
 20   that either of those individuals were having      20            A     With Max. Like Max was
 21   with the police?                                  21      restrained and the cop was --
 22         A     Not really. My sister was saying      22            Q     Do you have any idea why the cop
 23   he's hurting me.                                  23      restrained Max?
 24         Q     Who was hurting her?                  24            A     No.
                                                                                                                      -
 25         A     The cop.                              25            Q     Did you --
                    LEX REPORTING SERVICE                                    LEX REPORTING SERVICE
                        800-608-6085                                             800-608-6085
08/23/2017 02 : 21 : 29 PM                    Page 13 to 16   or 72                                       4 of 25 sheets
  1      Case 2:16-cv-01416-DRH-AYS
                      V. Ritter     Document 57-1 1Filed 01/21/20 Page 78 of 98 PageID #: 389
                                                                   V. Ritter
                                      17                                               19
  2         A Oh, yes.                            2        A I don't think so.
  3              Q
               Okay.                                          3         Q    The first interaction physically
                 A
               I believe the cop -- Max was kind              4   you saw between an officer and Max was then
    of trying to defend my sister because he felt             5   putting him on a car you said?
  6 that the other cop was hurting her because                6         A    Yeah, like kind of very
  7 she kept saying that, so I think maybe                    7   aggressively putting him against the car, so
  8 Max said something or was going over there                8   much so that I was even on the cop's back
  9 and then the other cop came and took him.                 9   like trying to get him off and it's kind of a
 10       Q    What was the other cop doing to              10    shock that I wasn't arrested that night
 11 your sister that led Max to say what he did?            11    because they pretty much arrested everyone.
 12      A He was probably trying to                        12          Q Which car was he put on?
 13 handcuff her, I don't know for sure.                    13          A    The police car, I think. I think
 14       Q    Did you see if he was actually               14    it was the police -- yeah, because the way it
 15 physically handling your sister, the cop was            15    was parked I believe it was the police car.
 16 handling your sister at that point?                     16          Q    How were they putting him on the
 17      A Yes.                                             17    car, was it face first or on his back?
 18       Q    Was he?                                      18          A Face first.
 19      A     Yes.                                         19          Q    Where were Max's hands at that
 20       Q    Do you remember what he was                  20    time?
 21 doing?                                                  21          A    Tied behind his back.
 22      A     I don't really remember the order            22          Q    Tied?
 23 of events but I remember at one point my                23          A    Oh, I don't know if they were
 24 sister was -- he was like -- she was on the             24    cuffed or not but I don't think he had access
 25 floor with him over her.                                25    to his hands.
                LEX REPORTING SERVICE                                          LEX REPORTING SERVICE
                    800-608-6085                                                  800-608-6085
                     V. Ritter                                1                    V. Ritter
                                            18                                                        20
  2              Q Him being the cop?                         2         Q     Right before that could you
  3              A Yes, the cop was on the -- like            3   describe at all, and I know a lot was going
  4    holding her down. I mean, she's five-two               4   on, but did Max say anything, did he have his
  5    but.                                                   5   hands up, is there anything you can remember
  6          Q     At any time before you saw the             6   right before that?
  7    cop interacting physically with Max, did you           7         A     He was yelling that you're
  8    see Max touch either of the two cops?                  8   hurting her, and just trying to help my
  9          A     No.                                        9   sister, yeah.
 10          Q     Did you overhear Max threatening         10          Q     Verbally or physlcally?
 11    either of the two cops before they became            11          A     Verbally.
 12    physical with him?                                   12          Q     At some point, did you witness
 13          A     No.                                      13    any other physical interaction between the
 14          Q     Do you recall seeing Max do              14    officers and Max?
 15    anything that would have been threatening or         15          A Just when they put Max against
 16    that you felt would have caused the police to        16    the car. I mean, I know -- I believe he was
 17    become physical with Max?                            17    bleeding already from the face at that point,
 18          A No. But I'm not a cop, so.                   18    I'm not sure if that was first or following
 19          Q     I'm just asking what you saw,            19    the car but he was -- he had no control and
 20    okay?                                                20    he was still getting handled.
 21          A     Yeah.                                    21          Q     Do you recall either of the
 -"          Q     If you saw him raise his hands           22    officers striking him with a baton?
       or, you know, be aggressive with any of the          23          A     I don't.
 24    officers before they became physical with            24          Q     Do you know how his head became
 25    Max?                                                 25    injured or bleeding?
                    LEX REPORTING SERVICE                                      LEX REPORTING SERVICE
                        800-608-6085                                               800-608-6085
5 of 25 sheets                                    Page 17 to 20 of 72                            08/23/2017 02:21:29 PM
       Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 79 of 98 PageID #: 390
 1                       V. Ritter                      1                      V. Ritter
                                             21                                                 23
 2         A    I thought it was from the car but       2   the time?
 3   I'm not sure if he was bleeding first or           3          A    Yes.
 4   afterwards.                                        4       Q    Do you know if Max was
 5         Q    What about after the cuffs were         5 intoxicated?
 6   on Max, what happened after that?                  6       A    I don't believe so.
 7         A    I think he was cuffed already           7       Q    Do you know how much of what
 8   when they put him onto the car and then I was      8 occurred was videotaped by your mom on her
 9   just kind of like just trying to get the cop       9 phone?
10   to get off of him and then they sat him on        10          A     To be honest, she was
11   the sidewalk I think, and he was still            11   concentrating on my sister because that's
12   yelling.                                          12   when the cop was on top of her, so I don't
13         Q    Do you recall --                       13   know that Max is even in the video because
14         A    I think they also smashed his          14   they were like on separate sides of the
15   phone.                                            15   street. Maybe like ten minutes, maybe, that
16         Q    Did you have a cell phone at the       16   seems generous though. But they took the
17   time?                                             17   phone away pretty quickly.
18         A    My mom did and they took that.         18          Q     The police?
19         Q    Did anybody record any of this?        19          A     Yeah, another cop.
20         A    Yeah, they took that.                  20          Q     I know that there were two cops
21         Q    Was that on your mother's cell         21   initially there, one was dealing, you
22   phone?                                            22   indicated, with your sister and one was
23         A    Yes, it was on my mom's cell           23   dealing with Max. Did you ever see
24   phone and she still hasn't gotten it back.        24   Max interact physically with the officer that
25         Q    Who took the phone?                    25   was dealing with your sisler?
                  LEX REPORTING SERVICE                                    LEX REPORTING SERVICE
                     800-608-6085                                             800-608-6085
 1                    V. Ritter                         1                      V. Ritter
                                       22                                                       24
 2      A     Another cop -- one of the twelve          2          A    No.
 3 or so cops that arrived at the scene shortly         3          Q     Do you know if he --
 4 after.                                               4          A    There was really no time to.
 5      Q     The other cops that arrived at            5    Like it was very quickly that the other cop
 6 the scene, did they arrive before or after           6    had Max -- that's when we really ran out,
 7 Max was handcuffed?                                  7    when we saw both of them being handled, we
 8      A     I think it was after.                     8    ran out and I went to Max, she went to my
 9      Q     Do you know where Max was when            9    sister and there was no time for Max to go
10 the other cops arrived?                             10    anywhere.
11      A     I thought he was sitting on the          11          Q     I'm going to show you a statement
12 curb.                                               12    that you, I believe, had given in connection
13       Q    What, if anything, was going on          13    with the underlying criminal case against
14 with your sister before the other cops came?        14    Makslm Sherman and ask you to just read it
15       A    The cop had her like sprawled out        15    over and then I'll just ask you a few
16 on the driveway, she was -- it was very hard        16    questions.
17 to contain her. My mom was trying, then my          17          A     Okay.
18 dad came out and he was trying to help the          18                     MR. REISSMAN: Can you read
19 cop get her to just calm down. Then at that         19                back the last two questions and
20 point all the cop -- several other cops came        20                answers, please?
21 and then they arrest -- then they cuffed my         21                     (Whereupon, the record was
22 dad, threw him on the floor, he absolutely          22                read by the reporter.)
23 did nothing and then I think together they          23          Q     Do you recall giving that
24 were able to cuff her and put her in a car.         24    statement?
25       Q    Was your sister intoxicated at           25          A     Yeah.
                LEX REPORTING SERVICE                                      LEX REPORTING SERVICE
                   800-608-6085                                               800-608-6085
08/23/2017 02:21:29 PM                       Page 21 to 24 of 72                                     6 of 25 sheets
  1
        Case 2:16-cv-01416-DRH-AYS
                     V. Ritter       Document 57-1 1Filed 01/21/20 Page  80 of 98 PageID #: 391
                                                                     V. Ritter
                                       25                                                 27
  2        Q    Do you remember where you were     2        A    Yeah.
  3    when you gave the statement?                3        Q I'm just going to ask you to take
                 AIn my dining room in the house.          4a look at the very last sentence on the
                 QDo you know who took the                 5second page.
  6    statement from you, was it in --                   6                MR. AIELLO: And just for
  7         A     Someone with Max, someone on --         7            the record, it's a two-page
  8    on his team.                                       8            document that we had marked today
  9          Q    Maybe an investigator?                  9            as Plaintiff's Exhibit 2 that
 10         A     Yeah, an investigator I believe.       10            we're looking at.
 11          Q    Does this refresh your                 11      Q     Where it says, "This statement is
 12    recollection at all as to what occurred this      12 true to the best of my knowledge and belief.
 13    evening?                                          13 I would like to repeat the following, Max
 14         A     Yep, I mean, I think I'm pretty        14 Sherman never hit the police officers, never
 15    accurate right now. I don't remember the          15 pushed the police officers and did not flail
 16    baton but I know this to be true.                 16 his arms and did not resist arrest."
 17          Q This statement was given on April         17            Reading that final paragraph,
 18    12, 2015, correct?                                18 does that refresh your recollection as to
 19         A Yep.                                       19 Max Sherman's actions that evening?
 20          Q    So, about ten days after this          20      A     Yes, they still are clear in my
 21    occurred?                                         21 head.
 22         A Yes.                                       22      Q     So, you do actually recall that
 23          Q Again, I just want to direct you          23 Max never hit the officers, never pushed them
 24    to the point where it says, it's about the        24 and did not flail his arms or resist arrest?
 25    middle, "the next thing that happened was         25      A     Correct.
                   LEX REPORTING SERVICE                                LEX REPORTING SERVICE
                       800-608-6085                                         800-608-6085
                        V. Ritter                         1                  V. Ritter
                                              26                                                   28
  2    Max got hit over the head with a baton by the       2         Q     Having been a witness to this
  3    other police officer who came from behind           3   incident, do you recall any reason why the
  4    Max and hit him at least one time and               4   officers would have used the force they did
  5    possibly another time. While Max was being          5   against Max? In other words, was there
  6    hit over the head, I was standing right             6   anything you think that would have instigated
  7    behind the police officer who was hitting           7   them to strike him or to treat him in the
  8    Max in the head. I was telling the cop to           8   manner in which they did?
  9    stop hitting Max."                                  9         A     I believe they probably thought
 10               Reading over those few sentences,      10    he was protecting my sister but nothing
 11    does that refresh your recollection as to         11    that -- he didn't act in a way that required
 12    what occurred that evening?                       12    defense.
 13         A No, I can't say that for sure              13          Q Other than the statement that you
 14    now, I don't remember that particular             14    just read over, do you recall having given
 15    instance but I believe this is true.              15    any other statements to any other individuals
 16          Q Would there be any reason for             16    in connection with this incident?
 17    this not to be an accurate recording of the       11          A     No.
 18    statement that you gave?                          18          Q     Did you have to appear in court
 19         A No.                                        19    at all to testify?
 20          Q So, do you believe what's                 20          A No.
 21    contained in this statement to be accurate as     21          Q     Did you appear in court to
 ~1    to what occurred that evening?                    22    testify on behalf of your father?
   •         A Yes.                                      23          A     No, all charges were dropped
 24          Q You just don't remember right             24    against him.
 25    now?                                              25          Q     Did anyone from Internal Affairs
                   LEX REPORTING SERVICE                                    LEX REPORTING SERVICE
                       800-608-6085                                             800-608-6085
7 of 25 sheets                                 Page 25 to 28 of 72                            08/23/2017 02:21:29 PM
      Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 81 of 98 PageID #: 392
 1                  V. Ritter                  1               V. Ritter
                                           29                                      31
 2   ever ask you any questions about this     2      A    No.
 3   incident?                                           3          Q Is there anything you would like
 4         A     No, the only time I spoke about         4 to add about what you witnessed that evening,
 5   it was when my statement was given on April         5 for the record?
 6   12, 2015.                                           6       A    It was all my sister's fault.
 7         Q     Have you ever spoken to Max after       7 Hundred percent, Max is an innocent
 8   this incident?                                      8 bystander.
 9         A     No.                                     9       Q All right. I have no further
10         Q     Did you ever talk to your sister       10 questions. Thank you, again, for your time.
11   about this incident after it happened?             11       A    Thank you.
12         A     Not really.                            12                 MR. REISSMAN: Now it's my
13         Q     Did you see how Max left the           13            turn.
14   scene?                                             14                 Off the record.
15         A     Bloodied in the back of the cop        15                 {Whereupon, a discussion was
16   car.                                               16            held off the record.)
17         Q     When you say bloodied, could you       17 EXAMINATION BY
18   describe --                                        18 MR. REISSMAN:
19         A     I think his face was just covered      19       Q     Ms. Ritter, I'm going to ask you
20   in blood.                                          20 some more questions. I'm going to ask you
21         Q     Did he make any complaints of          21 some more extensive questions. I'm going to
22   pain or was he cornplai11iny of pain or            22 ask you some background about yourself and
23   anything at the scene?                             23 your family.
24         A     Upon reading the statement I           24       A    Okay.
25   recall him sitting at the curb and saying why      25       Q    And we will eventually get to the
                  LEX REPORTING SERVICE                                 LEX REPORTING SERVICE
                      800-608-6085                                          800-608-6085
 1                     V. Ritter                         1                   V. Ritter
                                        30                                                          32
 2 is my head bleeding. He was -- he was                 2    incident.
 3 yelling because the neighbors were yelling at         3                Could you state your full name
 4 him.                                                  4    for the record?
 5       Q     What were the neighbors yelling?          5          A     Veronica Ritter.
 6       A     Be quiet.                                 6          Q     Do you have any middle name?
 7       Q     Did EMS ever come to the scene,           7          A     Veronica Maria Ritter.
 8 do you know if an ambulance ever came to the          8          Q     Have you ever been known by any
 9 scene?                                                9    other name, aliases?
10       A     I don't believe so, no. Just             10          A     A nickname, Vero, V-E-R-O.
11 more cops.                                           11          Q     V-E-R-O?
12       Q     Other than your mother and your          12          A     Yeah.
13 father, do you know if your brother witnessed        13          Q     Like the beach.
14 this incident?                                       14                Okey. As Mr. Aiello mentioned to
15       A     He was away at college at the            15    you, I'll be asking you the questions, please
16 time. He came home that weekend for Easter,          16    wait for me to finish asking the question so
17 he wasn't there that night.                          17    the reporter can get it down, she's typing
18       Q     Do you know if either of your            18    everything we say, and then respond to the
19 parents ever gave any statements the way you         19    besl of your ability verbally. She can't
20 did in connection with this incident?                20    take down a nod of a head or a grunt or
21       A     I don't believe they did.                21    something like that.
22       Q     Have you ever seen any other             22          A     Okay.
23 statements or incident reports in connection         23          Q     If you don't understand the
24 with this incident, other than what I just           24    question, just ask me, say I don't understand
25 showed you today?                                    25    the question, try to rephrase, and I will.
                LEX REPORTING SERVICE                                      LEX REPORTING SERVICE
                    800-608-6085                                               800-608-6085
08/23/2017 02:21:29 PM                        Page 29 to 32 of 72                                        8 of 25 sheets
Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 82 of 98 PageID #: 393
        Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 83 of 98 PageID #: 394
 1                         V. Ritter                         1                   V. Ritter
                                            37                                                          39
 2           Q     In 2015, was your father working?         2 younger. She is just a little bit of a wild
 3           A     Yes.                                      3 card.
 4           Q     What was he doing for a living?           4       Q     So how would you characterize
 5           A     He owns a construction company,           5 her, say her behavior in 2015? Was she a
 6    he is a    self-contractor.                            6 party girl, was she studious?
 7           Q     Was your mother working?                  7       A No, she was getting her life
 8           A     Yes. She is a dean of middle              8 together. She was trying to -- she just
 9    school.                                                9 moved back home after a period of time
10           Q  Which middle school?                        10 living -- I'm not sure where she was living,
11           A  An academic dean. Turtle Hook               11 I don't remember. But she just moved back
12    Middle School in Uniondale.                           12 home, just trying to figure out what her next
13         Q Is she an academic dean?                       13 step was. But I wouldn't say she's a party
14         A    Yes.                                        14 girl, like this -- sJ,e has a kidney problem
15         Q     What does that mean?                       15 so she can't really handle alcohol like the
16         A     Dean of Academics. She handles             16 normal person.
17    academic discipline I guess.                          17       Q     Even though she had a kidney
18         Q    Is she a teacher?                           18 problem, did she continue to use alcohol?
19         A     No, she's a dean. She's an                 19       A     Yeah.
20    administrator.                                        20       Q     When she used alcohol, what
21          Q   That's what I was trying to get             21 happened to her behavior?
22    at. Okay.                                             22       A     Sometimes she would just maybe be
23               Now, in 2015, did Tatiana have a           23 a little more aggressive and hotheaded.
24    job, was she employed?                                24       Q     Do you know if she ever had
25          A    Yes.                                       25 previously been arrested for anything?
                  LEX REPORTING SERVICE                                     LEX REPORTING SERVICE
                      800-608-6085                                              800-608-6085
  1                    V. Ritter                             1                   V. Ritter
                                            38                                                          40
  2          Q    What was she doing?                        2          A   I -- she was arrested for
  3         A     She was an advisor for a beauty            3    shoplifting.
  4   school and she was also a bartender.                   4         Q     Was that before or after April
  5         Q     So, in April 2015 what was her             5    2015?
  6   typical day like, was she in beauty school in          6         A     I think it was before.
  7   the morning and bartending at night?                   7         Q     Just ask you some questions about
  8         A     Yes, some week nightshifts but             8    yourself and then Tatiana, just trying to get
  9   usually on the weekends were bar -- like               9    a comparison.
10    Fridays, Saturdays, weekends, bartending and          10               Did you attend high school?
11    then a normal full-time schedule during the           11         A     Yes.
12    week at the beauty school.                            12         Q     Which high school?
13          Q     Where was this beauty school              13         A     East Meadow High School.
14    located?                                              14         Q     Did you graduate?
15          A     I think that was on Front Street          15         A     Yes.
16    in Uniondale.                                         16         Q     What did you do upon graduation?
17          Q     Where was the bar that she worked         17         A     I went to undergraduate school,
18    at located?                                           18    college.
19          A     I think she was in New York City          19         Q     Which one?
20    at the time, at that time. New York City and          20         A     University of Buffalo.
21    also in Freeport on the Nautical Mile on Long         21         Q     Did you graduate?
22    Island. I think she had more than one gig.            22         A     Yes, 2012. I graduated a year
23          Q     Growing up how would you                  23    early.
 24    characterize your relationship with Tatiana?         24         Q     Good. What was your field?
 25         A     We were closer when we were               25         A     English and journalism.
                   LEX REPORTING SERVICE                                       LEX REPORTING SERVICE
                       800-608-6085                                               800-608-6085
08/23/2017 02:21 : 29 PM                          Page 37 to 40 of 72                                        10 of 25 sheets
  1
        Case 2:16-cv-01416-DRH-AYS
                     V. Ritter     Document 57-1 Filed
                                                 1
                                                       01/21/20 Page  84 of 98 PageID #: 395
                                                                  V. Ritter
                                             41                                                                   43
  2           Q
              What did you do upon graduating                      2   for the beauty school where she attended.
 3 SUNY Buffalo?                                                   3         Q     Where was that beauty school, you
         A    Moved back home to Long Island                       4   said in New York City?
   and started interning in the City. Trying to                    5         A     No, the beauty school I think was
 6 find jobs.                                                      6   in Long Island.
 7       Q    In what kind of field?                               7         Q     Oh, I'm sorry.
 8       A    Editorial, copywriting.                              8         A     Yeah.
 9       Q    Publishing, would you call it the                    9         Q     She was a teacher?
10 publishing business?                                          10          A     She was an advisor.
11       A    More retail but on the publishing                  11          Q     Has Tatiana ever been married?
12 side of things. Marketing.                                    12          A     No.
13       Q    So, what is your current                           13          Q     Now, it sounds a little -- I have
14 employment?                                                   14    to do this lawyer wise.
15       A    Currently I'm at Saks Fifth                        15                Did you ever meet someone named
16 Avenue as a copywriter.                                       16    Maksim Sherman?
17       Q    Where is that?                                     17          A     Yes.
18       A    The corporate offices are                          18          Q     When was the first time that you
19 Brookfield Place in Tribeca.                                  19    met him?
20       Q    What do you do for them?                           20          A     I really couldn't say. Sometime
21       A    I'm a copywriter.                                  21    in the spring of 2015.
22       Q    You write ads --                                   22          Q     How did you first meet him?
23       A    I write E commerce product                         23          A     I believe at my house where I
24 descriptions. So anything that's sold on the                  24    lived at the time, my parents' house.
25 website I write the description and the                       25          Q     How did Mr. Sherman come to be at
               LEX REPORTING SERVICE                                                LEX REPORTING SERVICE
                   800-608-6085                                                         800-608-6085
                    V. Ritter                                      1                     V. Ritter
                                              42                                                             44
  2   bullets.                                                     2   the house?
  3                     MR. REISSMAN: Off the                      3       A    My sister invited him over to
  4                record.                                         4meet the family.
  5                     (Whereupon, a discussion was              5        Q    How long had they been seeing
  6                held off the record.)                          6 each other, Tatiana and Max?
  7           Q    Let's ask about Tatiana.                       7        A    I don't know that.
  8                Where does Tatiana live now?                   8        Q    Was it more than a month?
  9           A    Miami, Florida.                                9        A    I imagine.
 10           Q    When did she depart East Meadow               10        Q    Two months?
 11   for Miami?                                                 11        A    Yes, probably several months.
 12           A  Around the end of summer 2015.                  12 I'm not sure.
 13           Q  Why did she go to Miami?                        13        Q    Now, the day of the incident it
 14        A     She needed a fresh start.                       14 was around, I'll suggest, 1 :00 in the morning
 15        Q     Did Tatiana graduate high school?               15 on April 1, 2015, so just going to go into a
 16        A     Yes.                                            16 little more detail from what Mr. Aiello asked
 17        Q     East Meadow?                                    17 you.
 18        A     Yes.                                            18             On the evening of April 1st --
 19        Q     What did Tatiana do after                       19        A    I think it was April 2nd
 20   graduating high school?                                    20 technically.
 21        A     She attended Baruch College in                  21        Q    You're right. So, what were you
  1   the City, she did not complete her degree.                 22 doing I guess at midnight on April 1st coming
 _3   And then she completed beauty school and she               23 into April 2nd?
 24   had a couple of different jobs. Then at the                24        A    I was sleeping.
 25   time this occurred she was a school advisor                25        Q    Describe the layout of the house
                  LEX REPORTING SERVICE                                          LEX REPORTING SERVICE
                      800-608-6085                                                   800-608-6085
11 of 25 sheets                                        Page 41 to 44 of 72                              08/23/2017 02:21:29 PM
        Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 85 of 98 PageID #: 396
 1                          V . Ritter                        1                  V. Ritter
                                           45                                                         47
 2    in general?                                             2          A    Prior experience with her.
 3           A It's a split house, so there are               3         Q     Did you know whether Mr. Sherman
 4 three bedrooms upstairs, the kitchen, the                  4   was drunk?                                            I

 5 dining, the living room, downstairs there's                5         A No.
 6 another bedroom, the den and a laundry room                6         Q     Did you know he was drunk or not
 7 and another bathroom.                                      7   drunk?
 8       Q     Where was your bedroom?                        8         A I believe he was not drunk, he
 9       A Upstairs overlooking like above                    9   had driven the car.
10 the driveway and the garage.                              10         Q     What was Tatiana's beverage of
11       Q     Where was your parents' bedroom?              11   choice?
12       A Right across from mine. Their                     12         A No idea.
13 window doesn't face to the front yard.                    13         Q     Did there come a time that you
14       Q     But your window did foce the                  14   walked down the stairs out to the street?
15 front yard?                                               15         A Yes.
16       A     Yes.                                          16         Q     What about your parents, did
17       Q     Okay. This is another lawyer                  17   there come a time when they walked down to
18 type question.                                            18   the street?
19             Did anything unusual happen in                19         A Yes, separately.
20 the evening of April 1st going into April                 20         Q     What did you see when you walked
21 2nd?                                                      21   down to the street?
22       A I was awoken to screaming outside                 22         A I saw the cops manhandling both
23 of the front house.                                       23   Max and my sister.
24       Q     Do you know who was screaming?                24         Q     First of all, did there come a
25       A     I  looked out the window and I                25   time you saw policemen come to the scene?
                 LEX REPORTING SERVICE                                         LEX REPORTING SERVICE
                            800-608-6085                                        800-608-6085
  1                         V . Ritter                        1                  V. Ritter
                                           46                                                         48
 2 detected my sister.                                        2          A Yes.
 3      Q     You saw your sister Tatiana, and                3       Q    At the time you walked downstairs
 4 was she with anyone?                                       4 and looked outside, how many policemen were
 5      A     She was with Max.                               5 there already?
 6      Q     When you first saw her, was she                 6       A No, I went to the living room to
 7 standing or in a car?                                      7 get a better view, I saw my mom open the door
 8      A That's a good question. I                           8 to tell them that she had called the police,
 9 believe she was standing.                                  9 she didn't know it was them, to stop. I
10      Q     Do you have any recollection of                10 believe they had went into their car, into
11 what she was yelling about?                               11 Max's car. Then the cop pulled up, I saw
12      A No.                                                12 them speak to them, I believe they asked them
13      Q     Wus Mr. Sherman yelling at her or              13 to step outside of the car cmd then from
14 with her?                                                 14 there I think everything Just kind of
15      A I think they were yelling at each                  15 escalated very quickly. That's when we ran
16 other.                                                    16 outside, my mom and I.
17       Q     Had you ever seen them have this              17       Q    What about your father?
18 kind of verbal argument before?                           18       A    He did not come outside.
19       A No.                                               19       Q    was he outside at any time?
20       Q     Do you believe that at that point             20       A Yes.
21 when you heard your sister yelling that she               21       Q    Let's break that down. When you
22 was drunk?                                                22 and your mother came outside of the house,
23       A    Yes.                                           23 what did you personally see?                  ..
24       Q     Do you have any evidence of that,             24       A I saw the cop -- well, can I
25 how do you know she was drunk?                            25 speak to the statement?
                LEX REPORTING SERVICE                                       LEX REPORTING SERVICE
                            800-608-6085                                        800-608-6085
08/23/2017 02 :21 : 29 PM                          Page 45 to 48 of 72                                     12 of 25 sheets
        Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 86 of 98 PageID #: 397
  1                    V. Ritter                                  1                  V. Ritter
                                               49                                                             51
  2       Q       No, actually you should turn that               2         Q    She was yelling at the policeman?
  3 over.                                                         3         A    Yes. Or yelling to my mother
              AOkay. So, I recall vividly at                      4   he's hurting me, get him away from me, things
   one point the cop having Max -- Max's head                     5   like that.
 6 facing the cop car, his face was bleeding, I                   6         Q    Did there come a time when you
 7 believe his arms were behind him and that was                  7   saw Mr. Sherman come over to where your
 8 what I recall.                                                 8   sister and mother were?
 9       Q     When you came out of the house                    9          A    No. When I came outside Max was
10 with your mother, what was your sister doing?                10    already restricted with his hands and I just
11       A     My sister was with another cop                   11    remember the cop on him and I was on the cop
12 and he was trying to kind of just control                    12 trying to get him to stop.
13 her, get her to stay still I think long                      13      Q     What do you mean when you say you
14 enough to cuff her. My mom was with my                       14    were on the cop?
15 sister and I was with Max.                                   15          A    So, I remember running out,
16       Q     When you say your mom was with                   16    Max was bleeding, the cop had him on the car.
17 your sister, what was your mother doing with                 17    So, I was on the cop's back just trying to
18 your sister?                                                 18    get him to stop, Max -- there was nothing
19       A     Trying to get her to be quiet and                19    Max could do at that point, he was already
20 stop moving.                                                 20    bleeding. I believe his hands were cuffed,
21       Q     Did your mother physically touch                 21    so I was just trying to get the cop to stop.
22 Tatiana?                                                     22          Q    What was the cop doing that you
23       A     Yes.                                             23    were trying to get him to stop?
24       Q     She grabbed her by using her                     24          A    So, if I'm the cop, I have -- on
25 hands to try to calm her down?                               25    the cop on top of Max with Max's head and
                LEX REPORTING SERVICE                                             LEX REPORTING SERVICE
                      800-608-6085                                                  800-608-6085
                       V. Ritter                                  1                  V. Ritter
                                               50                                                           52
  2           A Yeah, she tried to like put her                   2   then I'm on top of the cop just kind of
  3 arms on her side and then at a point my mom                   3   patting him, not patting him but, you know,
  4 was straddling her on the street to try to                    4   just trying to get him to stop.
  5 get her to calm down.                                         5         Q     When Max was facedown on the hood
  6       Q     Tatiana eventually came down to                   6   of the car and the officer was on top of Max,
  7 the ground?                                                   7   was the officer doing anything besides just
  8       A     Yes.                                              8   being on top of Max?
  9       Q     So, your mother was straddling                    9         A     I don't -- I can't recall.
 10 Tatiana, and what was the policeman who was                 10          Q     Did you see the officer strike
 11 involved with Tatiana at that time, what was                11    Max at any time? You have to say what you
 12 he doing?                                                   12    saw.
 13       A     Trying to cuff her I believe.                   13          A     Well --
 14       Q     How did that work if your mother                14          Q     Don't infer, if I said tell me
 15 was --                                                      15    what you're seeing right now. Did you
 16       A     They were both trying to                        16    actually see any officer --
 17 constrain her.                                              17          A     This is so long ago.
 18       Q     At the same time?                               18          Q     I know. But did you ever
 19       A     Yeah.                                           19    actually see any officer strike Max?
 20       Q     What was Tatiana saying, if you                 20          A     Yes.
 21 can recall, whatever she was saying?                        21          Q     When did you see that?
 -.,      A     He's hurting me, get off of me,                 22          A     I think earlier when -- early
   , various.                                                   23    like -- earlier in the events of the night
 24       Q     Was she yelling at your mother?                 24    because Max was bleeding.
 25       A     No.                                             25          Q     But you didn't see how he became
                 LEX REPORTING SERVICE                                             LEX REPORTING SERVICE
                      800-608-6085                                                  800-608-6085
13 of 25 sheets                                       Page 49 to 52 of 72                              08/23/2017 02:21:29 PM
       Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 87 of 98 PageID #: 398
 1                        V. Ritter                       1                 V. Ritter
                                               53                                                       55
 2    to. be bleeding?                                    2   grassy area and then cuffed him and put him
 3           A    Well, he was hit with the baton.        3   into the car.
 4           Q    Did you see him being hit with          4          Q     When you were on the back of the
 5    the baton?                                          5   officer what, if anything, did the officer do
 6           A    I believe so.                           6   in relation to you?
 7           Q    Well, you just said that you came       7          A I don't think he felt me. I
 8    out and your mother came out, she went to           8   really don't. I think he was distracted.
 9    Tatiana, you went out and as far as I can           9          Q     At that time what was your height
10    tell from what you recall, you ended up on         10   and weight?
11    the back of the cop who was with Max, and you      11          A     Five-two and 115.
12    saw Max was bleeding?                              12          Q     At some point you were on the
13           A Yes.                                      13   back of the officer, how did Max get to the
14           Q    Did you ever see any officer           14   curb?
15    strike Max with a baton?                           15          A I think that the officer must
16           A    I'm having difficulty answering        16   have been putting him down to cuff him easily
17    because of memory.                                 17   and then they sat him down on the curb.
18           Q    Well, just answer to the best of       18          Q     Did there come a time when Ana
19    your memory. As it plays in your mind, did         19   was placed under arrest?
20    you actually see an officer take his baton         20          A     No, but the cop did take her
21    and pop Max on the head?                           21   phone forcibly out of her hand, another cop.
22           A    I think so.                            22          Q     Not one of the first two cops?
23           Q    But you're not sure?                   23          A     No.
24           A    No.                                    24          Q     Now, did you see Tatiana being
25           Q    Was Max saying anything while the      25   driven away?
                    LEX REPORTING SERVICE                                   LEX REPORTING SERVICE
                        800-608-6085                                            800-608-6085
  1                      V. Ritter                        1                      V. Ritter                       '
                                                54                                                       56
 2    officer was on top of him?                          2          A Yes. Still yelling.
 3           A     He said why is my head bleeding,       3          Q     When was the next time that you
 4    why is my head bleeding. He just kept on            4   saw Tatiana?
 5     repeating that.                                    5          A I guess the next morning at some
 6           Q     Did there come a time when your        6   point, I don't recall picking her up but that
 7     father came out of the house?                      7   next day.
 8           A    Yes.                                    8          Q     Where did you see her, at home?
 9           Q    At what point did he come out of        9          A Yeah.
10     the house, where was Max, where was Tatiana?      10          Q     Did you have any discussion with
11           A Max was on the curb, he was sat           11    her?
12     on the curb, he was handcuffed, still yelling     12          A     No.
13     my head is bleeding, why is my head bleeding.     13          Q     Did you say anything about why
14                 My sister -- my mom and I were        14   did you do that last night'?
15     then near my sister. The cop was trying to        15          A     No.
16     cuff her again, she was erect at this point.      16          Q     Did your parents, did your mother
17                 My dad then came out, he was          17   say anything to Tatiana about what happened
18     trying to forcibly put her hands on her           18    last night?
19     sides, sort of to assist the cop In the event     19          A Yes, my sister called the house
20     of handcuffing her. And then I believe at         20   when she was under arrest at like 6:00 a.m.
21     that moment or shortly before all the other       21   flipping out on my mom.
22     cops arrived and then once they saw my dad        22          Q     You mean being angry at your
23     trying to like get her to like stop flailing,     23    mother?
24     they ripped my dad to the floor. He had cuts      24          A Yes. Angry at my mother, blaming
25     on his knees and elbows, they took him to the     25    her for what occurred because she called the
                    LEX REPORTING SERVICE                                   LEX REPORTING SERVICE
                        800-608-6085                                            800-608-6085
08/23/2017 02 :21:29 PM                        Page 53 to 56 of 72                                 14 of 25 sheets
        Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 88 of 98 PageID #: 399
  1                    V. Ritter                                   1                  V. Ritter
                                                   57                                                        59
  2    cops and she didn't know it was my sister                   2   in Long Island.
  3    because my parents' window -- my mother could               3         Q     You drove to the precinct?
       not see who it was in the front of the house,              4          A     Yeah.
  .,   we didn't think my sister was coming home                   5         Q     By yourself?
  6    that night, she didn't know it was my sister.               6         A     With my mom.
  7    She called the cops because there was another               7         Q     What did you do when you got to
  8    incident not related to us that she felt she                8   the precinct?
  9    should call the cops for. Then she exited                   9         A     We asked about my father, we
10     the bedroom and she woke my dad up, my dad                10    asked about my mom's phone that was taken
11     knew it was my sister, so it was too late at              11    from her, we waited there. I believe we left
12     that point.                                               12    because we were given a time to come back
13           Q     In the course of the several                  13    later to come pick him up and I'm not sure
14     months that you said Maksim was seeing                    14    about the details with my sister's
15     Tatiana, were there times that Tatiana did                15    arraignment.
16     not come home at night to East Meadow?                    16          Q     Did you see your sister in a
17           A     Sure. Well, she works very late,              17    holding cell?
18     so I guess she did come home but very early               18          A     No.
19     hours in the morning after bartending.                    19          Q     Did you see your father in a
20           Q     Did she drive or take the train               20    holding cell?
21     into the City?                                            21          A     No.
22           A     Drive.                                        22          Q     So, how did you know they had to
23           Q     Well, there was a bar --                      23    be separated?
24           A     Sometimes in the City. She                    24          A     My dad told us.
25     usually drove.                                            25          Q     Did he tell you at one point they
                    LEX REPORTING SERVICE                                            LEX REPORTING SERVICE
                      800-608-6085                                                   800-608-6085
                       V. Ritter                                   1                  V. Ritter
                                             58                                                              60
  2           Q    Prior to April 1st, 2nd, 2015,                  2   were in a cell together?
  3    aside from the time that Tatiana brought                    3         A      Yes.
  4    Max over to meet your parents, had there been              4          Q      And then Tatiana was yelling so
  5    other times that Max was in the house with                  5   much that --
  6    your sister?                                               6          A      She was still going on that he --
  7          A     I believe so.                                  7    I don't know if he asked to be separated
  8          Q     How did your sister behave at                  8    because it was just too much, but they had to
  9    those times?                                               9    be -- she just needed to be alone I guess,
10           A     Normal.                                       10          Q      You say you're not sure, you
11           Q     Did you know if your father spoke             11    think you saw one of the officers strike Max
12     to Tatiana after she came home from jail?                 12    with a baton?
13           A     Yes.                                          13          A      Yes.
14           Q     Do you know what he said?                     14          Q      Do you know what color the baton
15           A     Well, they were arraigned, they               15    was?
16     were in the holding cell together when they               16          A      Black.
17     were both arrested and he had to be taken                 17          Q      Is that a question or?
18     away from her because she still wasn't                    18          A      I don't know for sure but I
19     stopping, so I'm sure they spoke then also,               19    believe it was black. I mean, it was also
20     but my parents are very nice parents.                     20    late at night, so I can't answer with
21           Q     Did you go to the jail yourself?              21    certainty.
             A     I went for my dad.                            22          Q      To the best of your recollection,
 i3          Q     Which precinct was this, do you               23    if you recall the officer striking Max in the
24     know?                                                     24    head, how many times did you see him strike
25           A     I can't say for certain, it was               25    Max in the head?
                    LEX REPORTING SERVICE                                            LEX REPORTING SERVICE
                      800-608-6085                                                   800-608-6085
15 of 25 sheets                                        Page 57 to 60 of 72                              08/23/2017 02 :21 : 29 PM
       Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 89 of 98 PageID #: 400
 1                  V. Ritter                   1               V. Ritter
                                          61                                                             63
 2          A      That I don't know. Once or                   2                   Philip, do you have anything
 3    twice.                                                    3               to add?
 4          Q    When you heard your sister                     4                   MR. AIELLO: Just a couple
 5    screaming, was she cursing, using curse                   5               of quick follow-ups and we will
 6    words?                                                    6               get you out of here.
 7          A    It's possible.                                 7   FURTHER EXAMINATION
 8          Q    Do you remember specifically?                  8   BY MR. AIELLO:
 9          A    No.                                            9         Q At any point did you see Maksim
10          Q    Did you ever see Tatiana punch                10   Sherman jumping on the officer's back that
11    one of the officers in the face?                         11   was dealing with your sister?
12          A    No.                                           12         A     No.
13          Q    If you look at Plaintiff's                    13         Q     When you indicated that you came
14    Exhibit 2, the last paragraph, I'll read it              14   up behind the officer that had Maksim Sherman
15    into the record again. "This statement is                15   facedown on the car, was Maksim doing
16    true to the best of my knowledge and belief,             16   anything at that point, was he resisting, was
17    I would like to repeat the following: Max                17   he flailing?
18    Sherman never hit the police officers, never             18         A     He was yelling.
19    pushed the police officers and did not flail             19         Q     Other than yelling, was he doing
20    his arms and did not resist arrest."                     20   anything with his body?
21               Are those your words?                         21         A     No, he was totally restrained.
22          A    Yes, and they are a hundred                   22         Q The statement that you gave that
23    percent true.                                            23   we have been looking at, that we've marked as
24          Q    When Tatiana was screaming at                 24   Plaintiff's Exhibit 2 --
25    Max, was he screaming back at her, did you               25         A     Yes.
                  LEX REPORTING SERVICE                                          LEX REPORTING SERVICE
                      800-608-6085                                                   800-608-6085
 1                     V. Ritter                                1                     V. Ritter
                                           62                                                            64
  2   hear that?                                                2          Q   -- would there be any reason for
 3          A My sister's screams are what woke                 3    you to have given a statement at that time
 4    me up, I'm sure -- I believe they were                    4    that was not accurate?
 5    arguing with one another.                                 5         A     No.
 6          Q    Did you hear Max scream at the                 6                     MR. REISS MAN: I will ask
 7    officers?                                                 7               the reporter to mark this
  8         A    I heard him say you're hurting                 8               Defendant's Exhibit A.
 9    her, you're hurting her, stop hurting her,                9                     (Copy of statement was
10    yeah.                                                    10               marked as Defendant's Exhibit A,
11          Q    Did you see Max go to the officer             11               for identification, as of this
12    that was dealing with Tatiana?                           12               date.)
13          A No.                                              13    FURTHER EXAMlNA I !ON
14          Q    Do you know what happened to the              14    BY MR. REISSMAN:
15    criminal charges against Tatiana?                        15         Q     I'd like to show you what's been
16          A    I do not.                                     16    marked as Defendant's Exhibit A which is an
17          Q    To the best of your knowledge,                17    arrest report, you don't have to read the
18    did Tatiana ever see Max again after                     18    whole thing, just take a look. It's two
19    April 1st?                                               19    pages.
20          A Never again, never spoke again.                  20         A     This is my sister's arrest?
21          Q    Did you ever speak to Max again?              21         Q Yes, this is your sister's
22          A    Never. I never really spoke to                22    arrest, that's the basic arrest information
23    him before either.                                       23    on the first page and then second page is a
24                    MR. REISSMAN: I have no                  24    narrative, which is called the additional
25               further questions.                            25    arrest information.
                  LEX REPORTING SERVICE                                           LEX REPORTING SERVICE
                      800-608-6085                                                 800-608-6085
08/23/2017 02:21 :29 PM                              Page 61 to 64 of 72                                      16 of 25 sheets
        Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 90 of 98 PageID #: 401
  1                    V. Ritter                                   1                   V. Ritter
                                              65                                                              67
  2               If you can read that to yourself,                2   Acquilino but Subject Sherman became more
  3    tell me when you're done reading?                           3   combative jumping on Officer McGarrigle's
             A    That's such a lie.                               4   back screaming get off her." Did you see
             Q    Keep reading.                                    5   that?
  6          A    I'm done.                                        6         A      No, if anyone was on his back it
  7          Q    Okay. Now, you were reading that                 7   was me.
  8    and I observed you make some facial                         8         Q      Next sentence, "Officer
  9    expressions and frowning and couldn't contain               9   McGarrigle informed Subject Sherman he was
 10    yourself and said that's such a lie? So,                  10    under arrest and he began to continue
 11    tell me --                                                11    screaming and flailing his arms refusing to
 12          A    Sorry, I don't have a good poker               12    be handcuffed."
 13    face.                                                     13                 Did you see Mr. Sherman do that?
 14            Q   We can go line by line, tell me               14          A      I did not.
 15    what you belive is true and accurate or what              15          Q      Let's see, I'm continuing. "At
 16    is inaccurate?                                            16    this point in time Subject Ritter's father,
 17          A     Okay. I did not see my sister                 17    Gerald Ritter, exited his home at 1894
 18    punch anyone in the face. I don't know, I                 18    Stuyvesant and ran towards Officer Acquilino
 19    don't know. I did not see Max --                          19    who was still struggling with Subject Tatiana
 20          Q     Well, let me stop you there. In               20    Ritter who was violently physically resisting
 21    the top third, "Subject Ritter reentered the              21    arrest."
 22    parked vehicle and sat in the passenger seat              22                At any time that evening, did you
 23    refusing to identify herself to officers at               23    see Tatiana violently physically resisting
 24    scene. Subject Ritter then exited the                     24    arrest?
 25    vehicle, began screaming obscenities at the               25          A     Yes.
                    LEX REPORTING SERVICE                                            LEX REPORTING SERVICE
                      800-608-6085                                                    800-608-6085
                       V. Ritter                                   1                   V. Ritter
                                              66                                                              68
  2    officers and refusing to calm down and get                 2          Q     What was she doing?
  3    out of the street. At that time Subject                    3          A     Flailing I guess, she was on the
  4    Ritter was informed that she was under arrest              4    floor a couple points -- at different points
  5    for disorderly conduct. When Officer                       5    in the night. But this was -- I feel like
  6    Acquilino attempted to handcuff Subject                    6    there's so much in between here that happened
  7    Ritter she punched him in the face and                     7    before my dad came out and he doesn't run, so
  8    flailed her arms to make handcuffing                       8    there was no running. But my sister was
  9    difficult."                                                9    definitely struggling with arrest and my mom
 10                At any time did you see Tatiana               10    was trying to help them help her and then my
 11    punch an officer in the face?                             11    dad came out when he saw that.
 12           A    I did not see that.                           12          Q     Now, just a couple minutes ago
 13           Q    Now, the next sentence, I'm going             13    you were reading this and frowning and said
 14    to read that to you. "At this point Subject               14    that's such a lie, what were you referring
 15    Sherman ran around the vehicle and pushed                 15    to?
 16    Officer Acquilino in an attempt to impede the             16          A     When they said that the phone was
 17    handcuffing of Subject Ritter."                           17    secured voluntarily at the scene, that is an
 18                Did you see Mr. Sherman run                   18    outright outrageous lie. They were --
 19    around the vehicle and push Officer                       19    physically ripped it out of her hand.
 20    Acquilino?                                                20          Q     Out of your mother's hand?
 21           A    I did not .                                   21          A     Yes. That's completely legal to
  .,          Q    Next sentence, I'll start that                22    record any activity, which was never returned
   ,   sentence again. "To impede the handcuffing                23    to her to this day.
 24    of Subject Ritter, Officer McGarrigle was                 24          Q     Did you see either of the
 25    able to separate Subject Sherman from Officer             25    officers bleeding?
                    LEX REPORTING SERVICE                                           LEX REPORTING SERVICE
                      800-608-6085                                                    800-608-6085
17 of 25 sheets                                        Page 65 to 68 of 72                               08/23/2017 02 :21:29 PM
          Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 91 of 98 PageID #: 402
 1                         V. Ritter                                     1
                                                       69                                                               71
 2          A     No.
 3                     MR. REISSMAN: No further                          2              CERTIFICATE
 4                questions, thank you.                                  3
 5                     MR. AIELLO: I have no                             4              I, Jennifer M. Juliani, a reporter
 6                further questions, thank you for                       5          and Notary Public within and for the
 7                showing up.
                                                                         6          State of New York, do hereby certify:
 8                     THE WITNESS: Thank you.
 9                            -000-                                      7              That the witness(es) whose
10                     (Whereupon, the deposition                        8          testimony is hereinbefore set forth was
11                of VERON IC/\ RITTER Wu~ concluded                     9          duly sworn by me, and the toregoing
12                at 12:05 p .m.)
                                                                        10          transcript is a true record of the
13                                                                      11          testimony given by such witness(es).
                                                                        12              I further certify that I am not
14                                                                      13          related to any of the parties to this
                                                                        14          action by blood or marriage, and that I
15                            VERONICA RITTER
                                                                        15          am in no way interested In the outcome
16                                                                      16          of this matter.
                                                                        17
17                                                                      18
                                                                        19
18    Subscribed and sworn to
      before me this_ day
19    of            2017

20                                                                      20
21    NOTARY PUBLIC                                                     21
                                                                        22
22                                                                      23
23                                                                      24
24                                                                      25
25
                    LEX REPORTING SERVICE                                                    LEX REPORTING SERVICE
                        800-608-6085                                                             800-608-6085
 1                                                                       1
                                                       70
 2                IN D EX                                                                                               72
                                                                         2                ERRATA SHEET
 3                                                                       3
 4    WITNESS               EXA MINATI ON     BY       PAGE              4    The following are my corrections to the
                                                                         5    attached transcript:
 5    VERONICA RITTER            Mr. Aiello        4, 63                 6
 6                   Mr. Reissman             31, 64                     7    PAGE    LINE    SHOU LD (iEAD
                                                                         8   - - * ---
 7
                                                                         9   - - * --
  8                      EXHIBITS                                       10
                                                                        11
                                                                             -- * - -
  9   PLAINTiFF'S         D ESCRIPTI ON            PAGE                      -- * --
                                                                        12   - - * ---
10    1-2           Documents                  4                        13   -- * --
                                                                        14   -- * --
11    DEFENDANT'S
                                                                        15   -- * - -
12    A            Statement                  64                        16   -- * --
13                                                                      17
14                                                                           -- * - -
15                                                                      18   -- * --
16                                                                      19   - - * ---
17                                                                      20
18                                                                           -- * - -
19                                                                      21   -- *
20                                                                      22   -- * --
21                                                                      23
22                                                                           - - * - - - - -- - - -- - - -- -- --                           ,,

23                                                                      24   -- * --
24                                                                      25
25
                                                                                             LEX REPORTING SERVICE
                    LEX REPORTING SERVICE
                        800-608-6085                                                            800-608-6085
08/23/2017 02:21:29 PM                                        Page 69 to 72 of 72                                             18 of 25 sheets
        Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 92 of 98 PageID #: 403
                                                                                                                                                 -
                                                                   aliases [11 - 32:9        attempt [11 - 66: 16    61:16                       1
                       1                         9
                                                                   alone [21 - 7:12, 60:9    attempted [11 - 66:6      belive [11 - 65:15
            1 [3) - 4:20, 6:23,       96th [11- 4:15               ambulance [11 - 30:8      attend [11 - 40: 10       best [71 - 27: 12,
           44:15                                                   Ana [21 - 36:21,          attended [21 - 42:21,   32:19, 33:21, 53:18,
            1-2[1] - 70:10                      A                55:18                      43:2                     60:22, 61 :16, 62:17
            1-RE [11 - 4:16                                        ANA [11 - 36:21           ATTORNEY [11 - 2:9        better [11 - 48:7
            10005 [1] - 2:6            a.m [31 -1 :13, 8:23,       ANO [41 - 1:7, 3:4,       Attorney [11 - 4:23       between [71 - 3:5,
            10128[1]-4:16            56:20                       3:9, 3:13                   attorney [11 - 3: 19    13:22, 15:21, 16:2,
            10:54[1]-1:13              ability [11 - 32:19         angry [21 - 56:22,        Attorneys [21 - 2:5,    19:4, 20:13, 68:6
            11[1]-1 :12                able [51 - 5:20, 12:25,   56:24                      2:10                       beverage 111 - 47:10
            11/27/91 [1] - 35:25     13:21, 22:24, 66:25           Anna 111- 8:12            attorneys 111 - 3:5       birth 111 - 35:24
            115 [1] - 55:11           above-entitled 111 -         answer [41 - 6:5,         August [11 - 1: 12        bit[3J-15:11, 39:2
            11501 (1) - 2:11         1:16                        6:17, 53:18, 60:20          authorized [11- 3:15      black [31 - 15:5,
            11554(1)- 8:5             absolutely 111 -             answering 111 -           Avenue [41 - 7:25,      60:16, 60:19
            12 [2) - 25:18, 29:6     22:22                       53:16                      9:19, 36:15, 41 :16        blaming 111 - 56:24
            12:05 (1) - 69:12         academic (31 -               answers (41 - 24:20,      awake 111 - 9:8          bleeding (15J -
            1894(3)- 7:25,           37: 11, 37: 13, 37: 17      33:16, 35:4, 35: 17         awhlle 111 - 10:14      20:17, 20:25, 21:3,
           36:15, 67:17               Academics 111 -              Apartment[1J - 4:15       awoke [11 - 9:7         30:2, 49:6, 51:16,
            1989 (1) - 36:4          37:16                         APOSTOLAKOS 111           awoken [11 - 45:22      51 :20, 52:24, 53:2,
            1 :00 (3] - 8:23, 9:6,    access [11 - 19:24         - 2:4                                               53:12, 54:3, 54:4,
                                      accurate [51 - 25: 15,       appear [21 - 28: 18,                              54: 13, 68:25
           44:14                                                                                       B
            1St[5] - 44:18, 44:22,   26:17, 26:21, 64:4,         28:21                                                blood [21 - 29:20,
           45:20, 58:2, 62:19        65:15                         April 11s1 - 5:15,        background [21 -        71:14
                                      Acquilino [SJ - 66:6,      7:19, 7:23, 8:17,          31:22, 33:6               bloodied 121 - 29:15,
                                     66:16, 66:20, 67:2,         25:17, 29:5, 36:13,         balding [11 - 15:13     29:17
                       2             67:18                       38:5, 40:4, 44:15,          bar[3I - 38:9, 38:17,    body 111 - 63:20
            2 [71 - 4:20, 5:15,       act[11 - 28:11             44:18, 44:19, 44:22,       57:23                     Bookstein 111 -
           8:17, 27:9, 34:13,         action 121 - 1:16,         44:23, 45:20, 58:2,         bartender [11 - 38:4    35:11
           61:14, 63:24              71:14                       62:19                       bartending [31 -         born [11 - 36:11
            2012 [1] - 40:22          actions [1]- 27:19           area [11 - 55:2          38:7, 38:10, 57:19        boyfriend [11 - 7:18
            2015 (17] - 5: 15,        activity 111 - 68:22         arguing [21 - 13:13,      Baruch [11 - 42:21       break 111 - 6:6, 6:8,
           7:19, 7:24, 8:10, 8:17,    ADAMS [11 - 2:4            62:5                        basic 111 - 64:22       6: 11, 11 :8, 33:3, 33:4,
           25:18, 29:6, 36:14,        add [21 - 31 :4, 63:3        argument [21 - 13:9,      bathroom 111 - 45:7     48:21
           37:2, 37:23, 38:5,         additional [11 - 64:24     46:18                       baton [91 - 20:22,       Brookfield 111 -
           39:5, 40:5, 42:12,         address [31 - 4:13,          arms [71 - 27:16,        25:16, 26:2, 53:3,       41:19
           43:21, 44:15, 58:2        5:2, 8:18                   27:24, 49:7, 50:3,         53:5, 53:15, 53:20,       brother [51 - 8: 13,
            2017121-1 :12, 69:19      administerI1I- 3:16        61 :20, 66:8, 67:11        60:12, 60:14             9:3, 30:13, 36:20
            233[1]-4:15               administrator[1I -           arraigned [11 - 58: 15    beach 111 - 32: 13       brother's 111 - 36:5
            2nd 141 - 44:19,         37:20                         arraignment [11 -         beauty [BJ - 38:3,       brought 111 - 58:3
           44:23, 45:21, 58:2         ads [1)-41:22              59:15                      38:6, 38:12, 38: 13,      Buffalo [21 - 40:20,
                                      advisor (31 - 38:3,          arrest[1sI- 22:21,       42:23, 43:2, 43:3,       41:3
                       3             42:25, 43:10                27:16, 27:24, 55:19,       43:5                      bullets [11 - 42:2
                                      Affairs 111 - 28:25        56:20, 61:20, 64:17,        became (51 - 18:11,      business 121 - 5:2,
            3/7/95 (11 - 36:8         afterwards 111 - 21 :4     64:20, 64:22, 64:25,       18:24, 20:24, 52:25,     41:10
            31 (1) - 70:6             aggressive 121 -           66:4, 67:10, 67:21,        67:2                      BY 171 - 2:6, 2:11,
                                     18:23, 39:23                67:24, 68:9                 become 111 - 18: 17     4:7, 31:17, 63:8,
                       4              aggressively 111 -           arrested 1s1 - 19:10,     bedroom (51 - 9: 13,    64:14, 70:4
                                     19:7                        19:11, 34:7, 39:25,        45:6, 45:8, 45:11,        bystander 111 - 31 :8
            4 (2) - 70:5, 70: 10      ago [21 - 52:17,           40:2, 58:17                57:10
            48[2]-1 :11, 2:5                                       arrive [21 - 11 : 12,
                                     68:12                                                   bedrooms 111 - 45:4                 C
                                      AGREED (31 - 3:4,          22:6                        began (31 - 11 :4,
                       6             3:9, 3:13                     arrived [71 - 11 : 15,   65:25, 67:10              calm 141 - 22:19,
                                      AIELLO [Bl - 2:4, 2:6,     12:16, 12:18, 22:3,         behalf [11 - 28:22      49:25, 50:5, 66:2
            6 (11 - 36:4             4:8, 4:17, 27:6, 63:4,      22:5, 22:10, 54:22                                   cannot[11 - 33:15
                                                                                             behave 111 - 58:8
            63 [1] - 70:5            63:8, 69:5                    aside [11 - 58:3                                   car [391 - 10:3, 10:9,
                                                                                             behavior 121 - 39:5,
            64 [2] - 70:6, 70: 12     Aiello (51 - 5:12,           assist 111 - 54: 19                               10: 11, 10: 12, 11 : 14,
                                                                                            39:21
            6:00 [1] - 56:20         32:14, 34:12, 44:16,          assumeI11 - 6:16                                  11 :18, 11 :21, 12:2,
                                                                                             behind [SJ-19:21 ,
                                     70:5                          ATESHOGLOU 111 -         26:3, 26:7, 49:7,        12:3, 12:4, 12:6, 12:8,
                                      alcohol 141 - 33:12,       2:4                        63:14                    12:9, 12:10, 13:20,
                                     39:15, 39:18, 39:20           attached [11 - 72:5       belief121 - 27:12,      16:4, 16:7, 19:5, 19:7,

                                                       LEX REPORTING SERVICE
19 of 25 sheets                                             800-608-6085                                                        08/23/2017 02:21:29 PM
        Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 93 of 98 PageID #: 404
         19:12, 19:13, 19:15,        connection (51 -           County 121 - 4:22,         1:15
                                                                                                                                                   -
                                                                                                                                                   2
                                                                                                                       duly 121 - 4:3, 71 :9
         19:17, 20:16, 20:19,       5:14, 24:12, 28:16,        5:4                           deposition [41 - 3:14,    during 111 - 38:11
         21 :2, 21 :8, 22:24,       30:20, 30:23                COUNTY(3I- 1:7,            33:23, 34:10, 69:10
         29:16, 46:7, 47:9,          constrain 111 - 50:17     2:9, 2:9                      deputy 111 - 4:22                    E
         48: 10, 48:11, 48: 13,      construction 111 -         couple 141 - 42:24,          describe (51 - 15:2,
         49:6, 51:16, 52:6,         37:5                       63:4, 68:4, 68: 12          15: 10, 20:3, 29: 18,        early [31 - 40:23,
         55:3, 63:15                 contain 121- 22:17,        course 111 - 57:13         44:25                      52:22, 57: 18
          card 121 - 5:3, 39:3      65:9                        Court 111 - 3: 18            DESCRIPTION 111 -          easily 111 - 55:16
          case 111 - 24: 13          contained 111 - 26:21      court (31 - 6:8, 28: 18,   70:9                         east 121 - 40: 13,
          caused 121 - 9:7,          continue [3I - 10:21,     28:21                         description 111 -        42:17
         18:16                      39:18, 67:10                COURT111 -1:1              41:25                        East[RJ - 4:15, 8:3,
          cell 111 - 21 :16,         continuing 111 -           covered 111 - 29: 19         descriptions 111 -       34:20, 36:15, 42:10,
         21:21, 21:23, 58:16,       67:15                       criminal 121 - 24:13,      41:24                      57:16
         59:17, 59:20, 60:?          contractor 111 - 37:6     62:15                         detail 111 - 44:16         EasterI11 - 30:16
          certain 121 - 11 :23,      control 121 - 20: 19,      cuff[5I - 22:24,             details 111 - 59:14        EASTERN 111 -1:2
         58:25                      49:12                      49:14, 50:13, 54:16,          detected 111 - 46:2       editorial 111- 41:8
          certainty 111 - 60:21      conversations 111 -       55:16                         device 111 - 35:5         effect11I- 3:17
          certification 111 - 3:7   14:19                       cuffed (51 - 19:24,          different 121 - 42:24,    either (91 - 11 :24,
          certify 121 - 71 :6,       cop [511 - 11:14,         21:7, 22:21, 51:20,         68:4                       13:23, 14:20, 18:8,
         71 :12                     12:2, 12:6, 12:9,          55:2                          difficult 111 - 66:9     18:11, 20:21, 30:18,
          characterize 121 -        12:10, 13:20, 14:9,         cuffs 111 - 21:5             difficulty 111 - 53:16   62:23, 68:24
         38:24, 39:4                14:12, 14:25, 16:6,         curb (61 - 22: 12,           dining 121 - 25:4,        elbows 111 - 54:25
          charge 111 - 3:19         16"17, 16·?1, 16:22,       29:25, 54: 11, 54: 12,      '15:5                       employed 1·11 - 37:24
          charges 121 - 28:23,      17:4, 17:6, 17:9,          55:14, 55:17                  direct 111 - 25:23        employment 111 -
         62:15                      17:10, 17:15, 18:2,         current 111 - 41: 13         discipline 111- 37:17    41:14
          choice 111 - 47:11        18:3, 18:7, 18:18,          curse 111 - 61 :5            discussion (31 -           EMS 111 - 30:7
          City [71 - 38:19,         21:9, 22:2, 22:15,          cursing 111 - 61 :5        31:15, 42:5, 56:10          end 111 - 42:12
         38:20, 41 :5, 42:22,       22:19, 22:20, 23:12,        cuts 111 - 54:24             disorderly 111 - 66:5     ended 111 - 53:10
         43:4, 57:21, 57:24         23:19, 24:5, 26:8,                                       distracted 111 - 55:8     engaged 111- 7:14
          clear 111 - 27:20         29: 15, 48: 11, 48:24,
                                                                           D                 DISTRICT 121 - 1: 1,       English 111 - 40:25
          closer 111 - 38:25        49:5, 49:6, 49:11,                                     1:2                         entitled 111 - 1: 16
          College 111 - 42:21       51:11, 51:14, 51:16,        dad (131 - 9:2, 9:5,         document 111 - 27:8       erect 111 - 54: 16
          college 121 - 30:15,      51:21, 51:22, 51:24,       22:18, 22:22, 54:17,                                     ERRATA 111 - 72:2
                                                                                             documents 111 - 4: 19
         40:18                      51 :25, 52:2, 53: 11,      54:22, 54:24, 57: 10,                                   escalated 121 -
                                                                                             Documents 111 -
          colori11 - 60:14          54:15, 54:19, 55:20,       58:22, 59:24, 68:7,                                    13:24, 48:15
                                                                                           70:10
          combative 111 - 67:3      55:21                      68:11                         done 121 - 65:3, 65:6      ESQ 121 - 2:6, 2: 11
          coming 121 - 44:22,        cop's 121 - 19:8,          date [31 - 4:21,             door 111 - 48:7            Esquire 111 - 35: 11
         57:5                       51 :17                     35:24, 64:12                  down 1101 - 5:20,         evening [9I -10:18,
          commerce 111 -             cops 1221 - 10:23,         dating 111 - 10:14                                    25:13, 26:12, 26:22,
                                                                                           5:21, 11:8, 18:4,
         41:23                      12:16, 12:18, 13:21,        DAVID 111 - 1:7                                       27:19, 31:4, 44:18,
                                                                                           22:19, 32:17, 32:20,
          company 111 - 37:5        13:22, 13:25, 14:9,         days 111 - 25:20           35:4, 47:14, 47:17,        45:20, 67:22
          comparison 111 -          18:8, 18:11, 22:3,          dealing 111 - 14: 15,      47:21, 48:21, 49:25,        event 111 - 54: 19
         40:9                       22:5, 22:10, 22:14,        15:8, 23:21, 23:23,         50:5, 50:6, 55:16,          events 121 - 17:23,
          complaining 111 -         22:20, 23:20, 30: 11,      23:25, 62: 12, 63: 11       55:17, 66:2                52:23
         29:22                      47:22, 54:22, 55:22,        dean [51 - 37:8,             downstairs 121 -          eventually 121 -
          complaints 111 -          57:2, 57:7, 57:9           37:11. 37:13, 37:16,        '15:5, '18:3               31:25, 50:6
         29:21                       copy [3I - 3: 18, 4:24,   37:19                         drank 111. 33:12          evidence 111 - 46:24
          complete 121 - 33:16,     64:9                        defend 111 - 17:5            drive 121 - 57:20,        exactly 111 - 11 :23
         42:22                       copywriter 121 -           DEFENDANT'S 111 -          57:22                       examination 111 -
          completed 111 -           41:16, 41:21               70:11                         driven 121 - 47:9,       3:18
         42:23                       copywriting 111 -          Defendant's (31 -          55:25                        EXAMINATION 151 -
          completely 111 -          41:8                       64:8, 64:10, 64:16            driveway [51 - 9:12,     4:7, 31:17, 63:7,
         68:21                       corner 121 - 11 :25,       Defendants 121 - 1 :9,     9:14, 9:15, 22:16,         64:13, 70:4
          concentrating 111 -       12:6                       2:10                        45:10                       examined 111 - 4:5
         23:11                       corporate I'll - 41: 18    defense 111 - 28: 12         dropped 111 - 28:23       except 111 - 3: 10
          concluded 111 -            correct (51 - 8:6,         definitely 111 - 68:9        drove 121 - 57:25,         Exhibit 181 - 6:23,
         69:11                      14:17, 25:18, 27:25,        degree 111 - 42:22         59:3                       27:9, 34:13, 61:14,
          conduct 111 - 66:5        36:25                       den 111 - 45:6               drunk (61 - 46:22,       63:24, 64:8, 64:10,
          congratulations 111 -      corrections 111 -          depart 111 - '12: 10       46:25, 47:4, 47:6,         64:16
         7:16                       72:4                        DEPOSITION 111 -           47:7, 47:8                   Exhibits 111 - 4:20

                                                    LEX REPORTING SERVICE
08/23/2017 02:21:29 PM                                   800-608-6085                                                                          20 of 25 sheets
        Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 94 of 98 PageID #: 405
                                                                                                                                                    -
            EXHIBITS [11 - 70:8         flipping [11 - 56:21       growing [11 - 38:23       53:3, 53:4, 61 :18          informed [21 - 66:4,       3
            exited [41 - 14:6,          floor [41 - 17:25,         grunt [11 - 32:20           hitting [21 - 26:7,      67:9
           57:9, 65:24, 67: 17         22:22, 54:24, 68:4          guess [71 - 6:16,         26:9                        initial [11 - 15:25
            experience [11 - 47:2        Florida [11 - 42:9       37:17, 44:22, 56:5,          holding [41 - 18:4,       injured [11 - 20:25
            expressions [11 -           follow [11 - 63:5         57:18, 60:9, 68:3          58:16, 59:17, 59:20          innocent [11 - 31 :7
           65:9                         follow-ups [11 - 63:5                                  home [141 - 7:4, 8:7,     inside [41 - 10:7,
            extensive [11 - 31 :21      following (41 - 20:18,               H               9:12, 12:15, 30:16,        11:2, 12:13, 12:14
                                       27:13, 61:17, 72:4                                    39:9, 39:12, 41:4,          instance [11 - 26: 15
                       F                follows [11 - 4:6          hair[11 -15:13            56:8, 57:5, 57:16,          instigated [11 - 28:6
                                        force [21 - 3: 16, 28:4    hand (31 - 55:21,         57:18, 58:12, 67:17         interact [11 - 23:24
            face [121 - 19:17,          forceful [21 -16:18,      68:19, 68:20                honest[11- 23:10           interacting [3] -
           19:18, 20:17, 29:19,        16:19                       handcuff [21 - 17: 13,     hood [31 - 16:4, 16:7,    15:3, 16:9, 18:7
           45:13, 45:14, 49:6,          forcibly 121 - 54:18,     66:6                       52:5                        interaction (51 -
           61:11, 65:13, 65:18,        55:21                       handcuffed [31 -            Hook [11 - 37:11         13: 16, 13:22, 15:25,
           66:7, 66:11                  foregoing [11 - 71 :9     22:7, 54:12, 67:12           hotheaded [11 -          19:3, 20:13
            facedown 121 - 52:5,        form [41 - 3:10, 5:4,      handcuffing (41 -         39:23                       interested 11 J- 71 : 15
           63:15                       5:5, 5:7                   54:20, 66:8, 66:17,         hours 111 - 57:19          Internal [11 - 28:25
            facial [11 - 65:8           forth [11 - 71 :8         66:23                       house 1211 - 8:24,         interning [11 - 41 :5
            facing [11 - 49:6           four[11 - 7:15             handle [11 - 39: 15       11:22, 14:7, 14:8,          intersecting [11 -
            familiar [11 - 1O:10        Freeport11I - 38:21        handled [21 - 20:20,      14:18, 25:4, 34:20,        9:19
            family 131 - 8:7,           fresh 111 - 42:14         24:7                       36:18, 43:23, 43:24,        intersection 111 -
           31 :23, 44:4                 Fridays 111- 38:10         handles 111 - 37:16       44:2, 44:25, 45:3,         15:20
            far [11 - 53:9              front [51 - 11 :24,        handling [21 - 17:15,     45:23, 48:22, 49:9,         intoxicated [21 -
            father [10] - 28:22,       45:13, 45:15, 45:23,       17:16                      54:7, 54:10, 56:19,        22:25, 23:5
           30:13, 36:19, 37:2,         57:4                        hands [81 - 18:22,        57:4, 58:5                  investigatoqs1 -
           48:17, 54:7, 58:11 ,         Front[1J- 38:15           19:19, 19:25, 20:5,          hundred [31- 15:14,      25:9, 25:10, 34:17,
           59:9, 59:19, 67:16           frowning [21 - 65:9,      49:25, 51:10, 51 :20,      31 :7, 61 :22              34: 19, 35:16, 35:20
            father's [11 - 36:23       68:13                      54:18                       hurting [91 - 14:23,       invited [11 - 44:3
            fault [11 - 31 :6           full[2J-32:3, 38:11        hard [11 - 22:16          14:24, 17:6, 20:8,          invoice [11 - 5:5
            felt[4l-17:5, 18:16,        full-time [11 - 38: 11     head [191 - 5:22,         50:22, 51 :4, 62:8,         involved [21 - 14:12,
           55:7, 57:8                   furnished [11 - 3:19      15:14, 16:7, 20:24,        62:9                       50:11
            feW[4]-11:13,               FURTHER [41 - 3:9,        26:2, 26:6, 26:8,                                      IS 131 - 3:4, 3:9, 3:13
           12:17, 24:15, 26:10         3:13, 63:7, 64:13          27:21, 30:2, 32:20,                    I               Island (41 - 38:22,
            fiance 121 - 7:13,                                    49:5, 51 :25, 53:21,                                  41:4, 43:6, 59:2
           7:18                                                   54:3, 54:4, 54: 13,          Ian 111 - 7:22
                                                  G               60:24, 60:25                 IAN 111 - 7:22
                                                                                                                         IT[3J- 3:4, 3:9, 3:13
            field 121 - 40:24, 41 :7
            Fifth 111- 41 :15           garage 111 - 45:10         hear[4l-13:12,              idea 121 - 16:22,
                                                                  13:22, 62:2, 62:6          47:12
                                                                                                                                    J
            fighting 111 - 13:11        general 111 - 45:2
            figureI11-39:12             generous [11 - 23:16       heard (51 - 9:9, 9:23,      identification [21 -      J-A-C-Q-U-E-S [11 -
            FILE [11 - 2:7              GERALD [11 - 36:24        46:21, 61 :4, 62:8         4:21, 64:11                36:6
            filing [11 - 3:6            Gerald [3I - 8:12,         heavier 111 - 15: 12        identify 111 - 65:23      Jack[1J-8:13
            fill 121 - 5:4, 5:8        36:23, 67:17                height [11 - 55:9           imagine [11 - 44:9        Jacques [11 - 36:6
            final [11- 27:17            gig [1] - 38:22            held [41-1 :17, 12:7,       impede 121 - 66:16,       jail 121 - 58: 12, 58:21
            finish 121 - 5:18,          girl 121 - 39:6, 39:14    31 :16, 42:6               66:23                       January [11 - 36:4
           32:16                        given [71 - 24: 12,        help 141 - 20:8,            inaccurate [11 -          Jennifer[21-1:18,
            first[18I - 4:3, 12:2,     25:17, 28:14, 29:5,        22:18, 68:10               65:16                      71:4
           12:10, 13:20, 14:8,         59:12, 64:3, 71 :11         HEREBY [11 - 3:4            incident[15I - 5:14,      job 111 - 37:24
           15:20, 19:3, 19:17,          glad [11 - 6:3             hereby [21 - 3:7, 71 :6   8:2, 8:16, 28:3, 28:16,     jobs [21 - 41 :6, 42:24
           19:18, 20:18, 21:3,                                     herein [31 - 3:6, 3:20,   29:3, 29:8, 29: 11,         journalism 111 -
                                        grabbed [11 - 49:24
           35:10, 43:18, 43:22,                                   4:3                        30:14, 30:20, 30:23,       40:25
                                        graduate [31 - 40: 14,
           46:6, 47:24, 55:22,                                     hereinbefore [11 -        30:24, 32:2, 44:13,         Juliani[21-1 :18,
                                       40:21, 42:15
           64:23                                                  71 :8                      57:8
                                        graduated 111 -                                                                 71 :4
            five [21 - 18:4, 55:11                                 herself[11 - 65:23          incoherent [11 - 11 :6
                                       40:22                                                                             jumping [21- 63:10,
            five-two 121 - 18:4,                                   high 141 - 40: 10,          indicated [31 - 9:7,
                                        graduating 121 -                                                                67:3
           55:11                                                  40:12, 42:15, 42:20        23:22, 63:13
                                       41:2, 42:20
            flail 131 - 27: 15,                                    High 111 - 40:13            individuals 121 -
                                        graduation 111 -
                                                                                             14:20, 28:15
                                                                                                                                    K
           27:24, 61 :19               40:16                       himself 121 - 34:23,
            flailed 111 - 66:8                                    34:24                        infer 111 - 52: 14        keep 111 - 65:5
                                        grassy 111 - 55:2
            flailing [41 - 54:23,                                  hit (81 - 26:2, 26:4,       information 121 -         keptI21-17 :7, 54:4
                                        great 111 - 33:2
           63:17, 67:11, 68:3                                     26:6, 27:14, 27:23,        64:22, 64:25                kidney 121 - 39:14,
                                        ground 111 - 50:7

                                                       LEX REPORTING SERVICE
21 of 25 sheets                                             800-608-6085                                                           08/23/2017 02:21:29 PM
        Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 95 of 98 PageID #: 406
                                                                                                                                                 -
         39:17
                                                M                 McMANUS [11 - 2:4       4:22, 24:18, 27:6,         65:25                       4
          kind [131 - 11 :7, 14:2,                                Meadow [71 - 8:3,       31:12, 31:18, 42:3,         observe [21 - 10:21,
         14:4, 17:4, 19:6, 19:9,        MAKSIM [11 - 1:4        34:20, 36:16, 40:13,      62:24, 63:4, 63:8,         12:19
         21:9, 41:7, 46:18,             Maksim [91 - 5: 13,     42:10, 42:17, 57:16       64:6, 64:14, 69:3,          observed [21 - 15:21,
         48:14, 49:12, 52:2           10:17, 15:8, 24:14,         mean [71 - 18:4,        69:5                       65:8
          kitchen [11 - 45:4          43:16, 57:14, 63:9,       20: 16, 25: 14, 37: 15,     must[11 - 55:15           observing [11 - 10:22
          knees [11 - 54:25           63:14, 63:15              51:13, 56:22, 60:19                                   occurred [101- 5:14,
          knowledge [41 -              manhandling [11 -          medications [11 -                  N               8:2, 8:21, 23:8, 25:12,
         6:17, 27:12, 61:16,          47:22                     33:9                                                 25:21, 26:12, 26:22,
         62:17                         manner [11 - 28:8          meet [41 - 43: 15,        name 1111 - 4:9, 5:12,   42:25, 56:25
          known [11 - 32:8              Maria [11 - 32:7        43:22, 44:4, 58:4         7:21, 8:14, 32:3, 32:6,     occurring [11 - 8:17
                                       mark [21 - 4:17, 64:7      memory [31 - 33:20,     32:9, 35:13, 36:5,          OF [31 - 1:2, 1:7, 2:9
                     L                 marked 111 - 4: 19,      53:17, 53:19              36:21, 36:23                OFFICE [11 - 2:9
                                      6:23, 27:8, 34:13,          mentioned [11 -           named [11 - 43: 15        Officer [81 - 66:5,
          lack 111 - 33:20            63:23, 64:10, 64:16       32:14                       narrative [11 - 64:24    66:16, 66:19, 66:24,
          ladies' 111 - 6:9            marketing 111- 41:12       met[2J-1O:17,             NASSAU [21 - 1:7,        66:25, 67:3, 67:8,
          last[101- 8:14,              marriage[11- 71:14       43:19                     2:9                        67:18
         24: 19, 27:4, 33: 11,         married [11 - 43: 11       Miami [31 - 42:9,         Nautical [11 - 38:21      officer[28J- 3:15,
         33:13, 34:14, 56:14,          matter[11 - 71:16        42:11, 42:13                near[1J - 54:15          14:14, 15:2, 15:7,
         56:18, 61:14                  Max [89] - 10:6,           middle 141 - 25:25,       need [31 - 5:8, 6:8,     15: 10, 15:22, 15:24,
          late [31 - 57:11,           10:13, 11:2, 11:5,        32:6, 37:8, 37:10         33:3                       19:4, 23:24, 26:3,
         67:17, 60:20                 12:7, 13:1 /, 13:~::I,      Middle [11 - 37:·12       needed [21 - 42: 14,     26:7, 52:6, 52:7,
          laundry 111 - 45:6          13:25, 14:3, 14:16,         midnight [11 - 44:22    60:9                       52:10, 52:16, 52:19,
          lawsuit [21 - 34:2,         15:23, 15:24, 16:3,         Mile [11 - 38:21          neighbors [21 - 30:3,    53:14, 53:20, 54:2,
         34:4                         16:6, 16:16, 16:20,         mind 121 - 11 :7,       30:5                       55:5, 55:13, 55:15,
          lawyer 121 - 43: 14,        16:23, 17:4, 17:8,        53:19                       neveq12I -16:13,         60:23, 62: 11, 63: 14,
         45:17                        17:11, 18:7, 18:8,          mine [11- 45:12         27:14, 27:23, 61:18,       66:11
          layout 111 - 44:25          18:10, 18:14, 18:17,        Mineola [11 - 2:11      62:20, 62:22, 68:22         OFFICER [11 -1:7
          lead [11 - 9:15             18:25, 19:4, 20:4,          minutes [41 - 11: 13,     NEW[1J-1:2                officer's [11 - 63:10
          least[2J -10:16, 26:4       20:14, 20:15, 21:6,       12:17, 23:15, 68:12         New[1s1-1:11, 1:20,       officers [1 SJ - 11: 18,
          led 121 - 16: 11, 17: 11    22:7, 22:9, 23:4,           mom [201 - 7:3, 9:2,    2:6, 2:11, 4:4, 4:16,      18:24, 20:14, 20:22,
          left 121 - 29: 13, 59: 11   23: 13, 23:23, 23:24,     9:4, 10:6, 10:23,         8:3, 36:12, 36:16,         27: 14, 27: 15, 27:23,
          legal [11 - 68:21           24:6, 24:8, 24:9, 25:7,   12:23, 14:2, 14:3,        38:19, 38:20, 43:4,        28:4, 60: 11, 61: 11,
          LEX#127 444 11 J-           26:2, 26:4, 26:5, 26:8,   21:18, 22:17, 23:8,       71:6                       61:18, 61:19, 62:7,
         1:22                         26:9, 27:13, 27:19,       48:7, 48:16, 49:14,         next [91 - 25:25,        65:23, 66:2, 68:25
          lie 141 - 65:4, 65: 10,     27:23, 28:5, 29:7,        49:16, 50:3, 54:14,       35:9, 39:12, 56:3,          offices [11 - 41:18
         68:14, 68:18                 29: 13, 44:6, 46:5,       56:21, 59:6, 68:9         56:5, 56:7, 66:13,          older [31 - 36:2, 36:4,
          life [11 - 39:7             47:23, 49:5, 49:15,         mom's [31 - 7:4,        66:22, 67:8                36:7
          LINE [11 - 72:7             51:9, 51:16, 51:18,       21:23, 59:10                nice 111 - 58:20          once[3J-1O:19,
          line 121 - 65:14            51:19, 51:25, 52:5,         moment[11 - 54:21         nickname [11 - 32: 10    54:22, 61:2
          listening [11 - 11 :3       52:6, 52:8, 52: 11,         month 121 - 1O: 16,       night[10I-19:1O,          One [11 - 2:10
          live [21 - 7:12, 42:8       52: 19, 52:24, 53: 11,    44:8                      30:17, 38:7, 52:23,         one 1111 - 11: 14,
          lived [21 - 7: 10, 43:24    53:12, 53:15, 53:21,        months [41 - 7: 15,     56:14, 56:18, 57:6,        11:18, 14:14, 14:15,
          living 1101 - 7:24, 8:9,    53:25, 54: 10, 54: 11,    44:10, 44:11, 57:14       57:16, 60:20, 68:5         17:23, 22:2, 23:21,
         10:5, 36:13, 36:17,          55:13, 58:4, 58:5,          morning 171 - 5:10,       nightshifts [11 - 38:8   23:22, 26:4, 38:22,
         37:4, 39:10, 45:5,           60: 11, 60:23, 60:25,     5:11, 9:7, 38:7, 44:14,     Non[1J-1:16              40:19, 49:5, 55:22,
         48:6                         61:17, 61:25, 62:6,       56:5, 57:19                 Non-party[11-1:16        59:25, 60:11, 61:11,
          located [21 - 38:14,        62:11, 62:18, 62:21,        mother [171 - 30: 12,     normal [31 - 38: 11,     62:5
         38:18                        65:19                     36:19, 37:7, 48:22,       39:16, 58:10                open [11 - 48:7
          look [41 - 9:22, 27:4,       max 111 - 31 :7          '19:10, 49:17, 49:21,       NOTARY [11 - 69:21        ordeq1I -17:22
         61:13, 64:18                   Max's [81 - 10:9,       50:9, 50:14, 50:24,         Notary[3J-1:19,           ordering [11 - 4:24
          looked [31 - 9:24,          11:21, 12:3, 12:8,        51 :3, 51 :8, 53:8,       4:4, 71 :5                  OTH-8330 [11 - 2:7
         45:25, 48:4                  19:19, 48:11, 49:5,       56:16, 56:23, 56:24,        nothing [JJ - 22:23,      outcome [11 - 71:15
          looking [31 - 6: 14,        51:25                     57:3                      28:10, 51:18                outrageous [11 -
         27:10, 63:23                   McGarrigle [21 -          mother's [31 - 21:21,                              68:18
          looks [11 - 9: 13           66:24, 67:9               36:21, 68:20                         0                outright [11 - 68: 18
          loud [11 - 9:9                MCGARRIGLE [11 -          moved [31 - 39:9,                                   outside [141 - 8:2,
                                      1:8                       39:11, 41:4                oath [11 - 3:16           8:17, 9:9, 9:11, 12:11,
                                        McGarrigle's [11 -        moving [11 - 49:20       objections [11 - 3:10     13:3, 45:22, 48:4,
                                      67:3                        MR I1s1 - 4:8, 4:17,     obscenities 111 -         48:13, 48:16, 48:18,

                                                     LEX REPORTING SERVICE
08/23/2017 02:21:29 PM                                    800-608-6085                                                                    22 of 25 sheets
        Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 96 of 98 PageID #: 407 -
         48:19, 48:22, 51:9 Place[1J-41:19 punch [31 - 61: 10, 46:10, 60:22 respond [21 - 5: 18, 5
            overhear[2I -14:19,         place[1I-1:17              65:18, 66:11                record [151 - 4:9,        32:18
           18:10                        placed [11 - 55:19          punched [11 - 66:7       4:14, 7:9, 21:19,             response [11 - 6:20
            overlooking [11 -           Plaintiff [21 - 1:5, 2:5    pursuant[1J-1:17         24:21, 27:7, 31 :5,           responses [11 - 5: 19
           45:9                        plaintiff [21 - 5: 13,       push [11 - 66: 19        31:14, 31:16, 32:4,           restrained [31 -
            owns [11 - 37:5           33:25                         pushed [41 - 27:15,      42:4, 42:6, 61:15,          16:21, 16:23, 63:21
                                       PLAINTIFF'S [11 -           27:23, 61:19, 66:15       68:22, 71: 10                 restraining [11 -
                      p               70:9                          pUt[8]- 7:9, 19:12,        recorded [11 - 35:2       14:10
                                       Plaintiff's [61 - 4:20,     20:15, 21:8, 22:24,         recording [21 -             restricted [11 - 51: 10
            p.m [11 - 69:12           6:23, 27:9, 34:13,           50:2, 54:18, 55:2         26:17, 35:5                   result [11 - 7:6
            page [51 - 27:5, 27:7,    61:13, 63:24                  putting [lJ - 14:11,       reentered [ti - 65:21       retall [1]-41:11
           35:10, 64:23                plays r1I - 53: 19          16:3, 16:6, 19:5, 19:7,     referring [11 - 68:14       returned [11 - 68:22
            PAGE [41 - 70:4,           PLLC [11 - 2:4              19:16, 55:16                refresh [31 - 25: 11,       review [11 - 35:7
           70:9, 70:11, 72:7           point [271 - 10:8,                                    26:11, 27:18                  Rifkin [11 - 7:22
            pages [11- 64:19          10:11, 10:14, 10:20,                    Q                refusing [31 - 65:23,       ripped [21 - 54:24,
            paid [11 - 5:9            11:3, 12:22, 13:9,                                     66:2, 67:11                 68:19
            pain [21 - 29:22          17:16, 17:23, 20:12,          Queens [11 - 36:12         REISSMAN [101 -             Ritter [141 - 4: 11,
            paragraph [21 -           20:17, 22:20, 25:24,          questions [161 -         2:11, 4:22, 24:18,          5:10, 7:8, 31:19, 32:5,
           27:17, 61:14               46:20, 49:5, 50:3,           5:17, 6:3, 24:16,         31:12, 31:18, 42:3,         32:7, 65:21, 65:24,
            parents [71 - 8: 11,      51:19, 54:9, 54:16,          24:19, 29:2, 31:10,       62:24, 64:6, 64:14,         66:4, 66:7, 66:17,
           30:19, 47:16, 56:16,       55:12, 56:6, 57:12,          31:20, 31:21, 32:15,      69:3                        66:24, 67:17, 67:20
           58:4, 58:20                59:25, 63:9, 63:16,          33:7, 33:17, 34:25,         Reissman [21 - 4:23,       RITTER [41 - 1: 15,
            parents' [31 - 43:24,     66:14, 67:16                 40:7, 62:25, 69:4,        70:6                        69:11, 69:15, 70:5
           45:11,57:3                  points [21 - 68:4           69:6                        related [21 - 57:8,        Ritter's [11 - 67:16
            parked [41 - 11 :22,       pokeq1I - 65: 12             quick [11 - 63:5         71:13                        room [61 - 6:9, 10:5,
           12:4, 19:15, 65:22          POLICE [11 - 1:7             quickly [41 - 13:24,       relation [41 - 11 :22,    25:4, 45:5, 45:6, 48:6
            particular[1J - 26:14      police [161 - 11 :3,        23:17, 24:5, 48:15        12:3, 12:8, 55:6             run [21 - 66: 18, 68:7
            parties [21 - 3:6,        11:12, 11:17, 14:21,          quiet [21 - 30:6,          relationship [11 -         running [21 - 51: 15,
           71:13                      18:16, 19:13, 19:14,         49:19                     38:24                       68:8
            party [41 - 1:16,         19:15, 23:18, 26:3,                                      remember[16J -
           14:13, 39:6, 39:13         26:7, 27:14, 27:15,                     R              8:20, 11:17, 12:6,                      5
            passenger [11 -           48:8, 61:18, 61:19                                     17:20, 17:22, 17:23,
           65:22                       policeman [21 -              R-I-F-K-I-N [11 - 7:22   20:5, 25:2, 25: 15,          Saks [11 -41:15
            past [11 - 33: 13         50:10, 51:2                   R-I-T-T-E-R [11 - 4:12   26:14, 26:24, 35:13,         sat [41 - 21: 10, 54:11,
            patting [21 - 52:3         policemen [21 -              raise [11 - 18:22        39:11, 51:11, 51:15,        55:17, 65:22
            pending [11 - 6:12        47:25, 48:4                   Ralph [11 - 4:23         61:8                         Saturdays [11 - 38: 10
            people [11 - 10:4          pop [11 - 53:21              RALPH [11 - 2: 11          repeat [31 - 6:4,          saw [231 - 9:25, 10:3,
            percent [31 - 15: 14,      pose [11 - 33:17             ran [61 - 13:3, 24:6,    27:13, 61:17                10:6, 16:2, 18:6,
           31:7, 61:23                 possible [11 - 61 :7        24:8, 48:15, 66:15,         repeating [11 - 54:5      18:19, 18:22, 19:4,
            period [11 - 39:9          possibly [11 - 26:5         67:18                       rephrase [21 - 6:4,       24:7, 46:3, 46:6,
            person [11 - 39:16         precinct [31 - 58:23,        READ [11 - 72:7          32:25                       47:22, 47:25, 48:7,
            personally [11 -          59:3, 59:8                    read [81 - 24:14,          report [11 - 64: 17       48: 11, 48:24, 51:7,
           48:23                       prepare [11 - 34:9          24:18, 24:22, 28:14,        reporter[6J - 1:19,       52:12, 53:12, 54:22,
            Philip [21 - 5:12, 63:2    presently [11 - 33:8        61:14, 64:17, 65:2,       5:20, 24:22, 32:17,         56:4, 60:11, 68:11
            PHILIP [11 - 2:6           pretty [31 - 19: 11,        66:14                     64:7, 71:4                   scene [101 - 22:3,
            phone [10J - 21:15,       23:17, 25:14                  reading [71 - 26: 10,      reports [11 - 30:23       22:6, 29:14, 29:23,
           21:16, 21:22, 21:24,        previously [11 -            27:17, 29:24, 65:3,         represent [11 - 5: 13     30:7, 30:9, 35:22,
           21:25, 23:9, 23:17,        39:25                        65:5, 65:7, 68:13           represented [11 -         47:25, 65:24, 68:17
           55:21, 59:10, 68:16         problem [21 - 39:14,         realize [21 - 10:9,      6:21                         schedule [11 - 38: 11
            physical [61 - 13: 15,    39:18                        10:24                       representing [11 -         school [18] - 9:4,
           15:20, 18:12, 18:17,        product [11 - 41 :23         really [141 - 9:20,      3:20                        36:20, 37:9, 37:10,
           18:24, 20: 13               protecting [11 -            10:10, 12:8, 14:22,         request [11 - 6: 11       38:4, 38:6, 38:12,
            physically [131 -         28:10                        15:6, 16: 13, 17:22,        required [11 - 28: 11     38:13, 40:10, 40:12,
           14:12, 15:4, 16:2,          PUBLIC [11 - 69:21          24:4, 24:6, 29:12,          reserved [11 - 3:11       40:17, 42:15, 42:20,
           17:15, 18:7, 19:3,          Public [31 - 1: 19, 4:4,
                                                                   39: 15, 43:20, 55:8,        residence [11 - 7:8       42:23, 42:25, 43:2,
           20:10, 23:24, 34:14,                                    62:22                       resist [31 - 27: 16,      43:3, 43:5
                                      71:5
           49:21, 67:20, 67:23,                                     reason [41 - 26: 16,     27:24, 61 :20                School [21 - 37:12,
                                       publishing [31 -
           68:19                                                   28:3, 33:15, 64:2           resisting [31 - 63: 16,   40:13
                                      41:9, 41:10, 41:11
            pick[1I - 59:13                                         recollection [51 -       67:20, 67:23                 Scott [11 - 35: 11
                                       pulled [21 - 11 :4,
            picking [11 - 56:6                                     25:12, 26:11, 27:18,        respective [11 - 3:5       scream [11 - 62:6
                                      48:11

                                                        LEX REPORTING SERVICE
23 of 25 sheets                                              800-608-6085                                                           08/23/2017 02:21:29 PM
        Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 97 of 98 PageID #: 408
                                                                                                                                                -
          screaming [81 -          27:19                       specifically [11 -          struggling [21 -          18:10, 18:15               6
         45:22, 45:24, 61:5,        shockI1I-19:10           61:8                         67:19, 68:9                 three 111 - 45:4
         61 :24, 61 :25, 65:25,     shoplifting [11 - 40:3    split [21 - 14:2, 45:3       studious [11 - 39:6        threw [11 - 22:22
         67:4, 67:11                short [11 - 15:5           spoken [11 - 29:7           Stuyvesant [51 -           tied [2]-19:21,
          screams 121 - 9:9,        shorthand [11 - 1: 19      sprawled [11 - 22:15       7:25, 9:19, 9:21,          19:22
         62:3                       shortly [31 - 22:3,        spring 111 - 43:21         36:15, 67:18                today [31 - 6:23,
          sealing [11 - 3:6        35:9, 54:21                stairs [11 - 47:14           subject [11 - 65:24       27:8, 30:25
          seat [11 - 65:22          SHOULD [11 - 72:7          standing [31 - 26:6,        Subject [111 - 65:21,      today's 111 - 34:10
          second 121 - 27:5,        show (31 - 6:22,         46:7, 46:9                   66:3, 66:6, 66:14,          together [41 - 22:23,
         64:23                     24:11, 64:15               startI21 - 42:14,           66:17, 66:24, 66:25,       39:8, 58:16, 60:2
          secured 111 - 68:17       showed [11 - 30:25       66:22                        67:2, 67:9, 67:16,          took [91 - 11: 12,
          see [38J - 10:4,          showing [11 - 69:7         started 111-41:5           67:19                      17:9, 21:18, 21:20,
         12:21, 12:24, 17:14,       shrug 111 - b:21           State (51 - 1:20, 4:4,       subpoena 121 - 6:20,     21 :25, 23:16, 25:5,
         18:8, 23:23, 29:13,        sideI2I-41 :12, 50:3     4:9, 4:13, 71 :6             6:24                       35:14, 54:25
         35:10, 47:20, 48:23,       sides 121 - 23: 14,       state 111 - 32:3             Subpoena[1J-1 :18          top 101 - 15: 13,
         52:10, b2:16, b2:19,      54:19                       statementI211 -             Subscribed 111 -          23:12, 35:10, 51:25,
         52:21, 52:25, 53:4,        sidewalk 111 - 21 :11    24:11, 24:24, 25:3,          69:18                      52:2, 52:6, 52:8, 54:2,
         53:14, 53:20, 55:24,       signed [21 - 3:14,       25:6, 25:17, 26:18,           sued 121 - 34:2, 34:5     65:21
         56:8, 57:4, 59:16,        3:17                      26:21, 27:11, 28:13,          suggestI11- 44:14          totally 121 - 11 :5,
         59: 19, 60:24, 61: 10,     sister[57J- 8:12,        29:5, 29:24, 34:12,           suggesting 111 -          63:21
         62:11, 62:18, 63:9,       10:6, 10:13, 10:25,       34:15, 35:7, 35:15,          35:17                       touch 121 - 18:8,
         65:17, 65:19, 66:10,      11 :2, 11 :5, 13:2,       35:17, 48:25, 61:15,          summerI11 - 42:12         49:21
         66:12, 66:18, 67:4,       13:17, 13:23, 14:3,       63:22, 64:3, 64:9              Sunday 121 - 33:13,       towards 111 - 67:18
         67:13, 67:15, 67:23,      14:15, 14:22, 15:3,        Statement 111 -             33:14                       train 111 - 57:20
         68:24                     15:22, 16:13, 16:14,      70:12                         SUNYI11- 41 :3             transcript (41 - 4:25,
          seeing (41 - 18: 14,     17:5, 17:11, 17:15,        statements [41 -             sworn (51 - 3: 15,        5:6, 71: 10, 72:5
         44:5, 52:15, 57:14        17:16, 17:24, 20:9,       28: 15, 30: 19, 30:23,       3:17, 4:3, 69:18, 71:9      treat11I - 28:7
          self 111 - 37:6          22: 14, 22:25, 23: 11,    35:2                                                     trial 111 - 3:12
          self-contractor 111 -    23:22, 23:25, 24:9,
         37:6
                                                              STATESI11-1:1                          T                Tribeca 111- 41:19
                                   28:10, 29:10, 36:19,       stay 111 - 49: 13                                       tried 111 - 50:2
          send [21 - 5:6, 5:7      44:3, 46:2, 46:3,          step (61 - 10:2, 14:4,       tall 111 - 15:5            true 171 - 25:16,
          sending 111 - 5:3        46:21, 47:23, 49:10,      14:5, 39:13, 48:13            tallerI11 -15:11          26:15, 27:12, 61:16,
          sentI1I- 4:25            49:11, 49:15, 49:17,       still [131 -12:13,           Tatiana (35] - 8: 12,     61 :23, 65:15, 71:10
          sentence [51 - 27:4,     49:18, 51 :8, 54:14,      12:14, 13:10, 20:20,         36:2, 37:23, 38:24,         truthful 111 - 33:16
         66:13, 66:22, 66:23,      54:15, 56:19, 57:2,       21 :11, 21:24, 27:20,        40:8, 42:7, 42:8,           try (3] - 32:25, 49:25,
         67:8                      57:5, 57:6, 57: 11,       49:13, 54:12, 56:2,          42:15, 42:19, 43:11,       50:4
          sentences [11 -          58:6, 58:8, 59:16,        58:18, 60:6, 67:19           44:6, 46:3, 49:22,          Trying 111-41.5
         26:10                     61 :4, 63:11, 65:17,       STIPULATED (31 -            50:6, 50: 10, 50: 11 ,      trying (261 - 10:25,
          separate 121 - 23: 14,   68:8                      3:4, 3:9, 3: 13              50:20, 53:9, 54:10,        11:8, 17:5, 17:12,
         66:25                      sister's (51 - 31 :6,     stop (131 - 12:25,          55:24, 56:4, 56:17,        19:9, 20:8, 21:9,
          separated 121 -          59:14, 62:3, 64:20,       13:4, 26:9, 48:9,            57:15, 58:3, 58:12,        22:17, 22:18, 37:21,
         59:23, 60:7               64:21                     49:20, 51:12, 51:18,         60:4, 61:10, 61 :24,       39:8, 39:12, 40:8,
          separately 111 -          sitting 121 - 22: 11,    51 :21, 51 :23, 52:4,        62:12, 62:15, 62:18,       49:12, 49:19, 50:13,
         47:19                     29:25                     54:23, 62:9, 65:20           66:10, 67:19, 67:23        50:16, 51 :12, 51:17,
          served (31 - 6:25,        situation 111 - 12:24     stopped 111 - 16:13          Tatiana's 111 - 47: 10    51 :21, 51 :23, 52:4,
         7:2, 7:3                   sleeping [11 - 44:24      stopping 121 - 13: 11,       teacher [21 - 37: 18,     54:15, 54:18, 54:23,
          setI2I -15:12, 71:8       smashed 111-21:14        58:19                        43:9                       68:10
           several (31 - 22:20,     sold 111 - 41 :24         straddling 121 - 50:4,       team 111 - 25:8            turn 121 - 31: 13, 49:2
         44:11, 57:13               someone[4I -16:10,       50:9                          technically [21 -          Turtle 111 - 37:11
          shall [21 - 3:11, 3:18   25:7, 43:15                street (91 - 9: 16,         9:21, 44:20                 twelve 111 - 22:2
           SHEET 111 - 72:2         sometime 121 -           9:18, 11 :25, 23:15,          ten 121 - 23: 15, 25:20    twice 121 - 10: 19,
          Sherman [18] - 5: 13,    12:16, 43:20              47:14, 47:18, 47:21 ,         testified 111 - 4:5       61 :3
         10:17, 24:14, 27:14,       sometimes 121 -          50:4, 66:3                    testify[2J - 28:19,        two [16] - 7:11,
         43:16, 43:25, 46:13,      39:22, 57:24                Street (51 - 1: 11, 2:5,   28:22                      10:12, 10:16, 11:19,
         47:3, 51 :7, 61 :18,       sorry [21 - 43:7,        2:10, 4:15, 38:15             testifying 111 - 3:20     11 :20, 13:21, 18:4,
         63:10, 63:14, 66:15,      65:12                      strike (61 - 28:7,           testimony 121 - 71: 8,    18:8, 18:11, 23:20,
         66: 18, 66:25, 67:2,       sort11I-54:19            52:10, 52:19, 53:15,         71 :11                     24:19, 27:7, 44:10,
         67:9, 67:13                sounds 121 - 9:23,       60: 11, 60:24                 THE [21 - 2:9, 69:8       55:11, 55:22, 64:18
           SHERMAN 111 - 1:4       43:13                      striking 121 - 20:22,        third 111 - 65:21          two-page 111 - 27:7
           Sherman's 111 -          speaking 111 - 14:14     60:23                         threatening 121 -          type 111 - 45:18

                                                   LEX REPORTING SERVICE
08/23/2017 02:21:29 PM                                  800-608-6085                                                                      24 of 25 sh eet s
        Case 2:16-cv-01416-DRH-AYS Document 57-1 Filed 01/21/20 Page 98 of 98 PageID #: 409
                                                                                           7
          typed 111 - 34:17
            typical 121 - 33:6,
                                                 w
                                        50:24, 51 :2, 51 :3,
                                                                  54: 12, 56:2, 60:4,
           38:6                         waitI21- 5:17, 32:16      63:18, 63:19
            typing 111 - 32:17          waited 111 - 59:11          YORK 111 - 1:2
                                        waiting 121 - 10:7,         YorkI1a1-1:11,
                      u               12:23                       1:20, 2:6, 2: 11, 4:5,
                                        waived 111 - 3:8          4:16, 8:3, 9:20, 9:21 ,
            unbeknownst 111 -           walked [41- 47:14,        36:12, 36:16, 38:19,
           10:24                      47:17, 47:20, 48:3          38:20, 43:4, 71 :6
            under [51 - 33:8,           Wall 121 - 1: 11, 2:5      younger [41 - 36:2,
           55:19, 56:20, 66:4,          water111- 6:9             36:7, 36:8, 39:2
           67:10                        website 111 - 41 :25       youngestI11- 36:9
            undergraduate 111 -         week 121 - 38:8,           yourself [61 - 31 :22,
           40:17                      38:12                       40:8, 58:21, 59:5,
            underlying 111 -            weekend 111 - 30:16       65:2, 65:10
           24:13                        weekends 121 - 38:9,
            uniforms 111 -15:18       38:10
            Uniondale 121 -             weight111- 55:10
           37:12, 38:16                 West 111 - 2:10
            UNITED 111 - 1: 1           white [31 - 15:5,
            University 111 - 40:20    15:16, 15:17
            unusual 111 - 45:19         whole 121 - 16: 12,
            up 11s1 - 8:22, 11 :4,    64:18
           12:7, 14:11, 20:5,           wideri11 - 10:5
           34:17, 38:23, 48:11,         wild 111 - 39:2
           53:10, 56:6, 57:10,          window1111- 9:10,
           59: 13, 62:4, 63: 14,      9: 11, 9: 13, 9:22, 9:24,
           69:7                       10:5, 10:7, 45:13,
            ups 111 - 63:5            45:14, 45:25, 57:3
            upstairs 121 - 45:4,        wise 111 - 43: 14
           45:9                         witness [51 -1 :16,
                                      3:20, 4:2, 20:12, 28:2
                      V                 WITNESS 121 - 69:8,
                                      70:4
            V-E-R-O [11 - 32:10
                                       witness(es 111 - 71 :7
            various 111 - 50:23
                                        witness(es) 111 -
            vehicle [41 - 65:22,
                                      71 :11
           65:25, 66:15, 66:19
                                        witnessed 121 -
            verbal 141 - 5: 19,
                                      30:13, 31:4
           13:16, 13:19, 46:18
                                        woke [31 - 8:22,
             verbally [31 - 20: 10,
                                      57:10, 62:3
           20: 11, 32:19
                                        words [41 - 16:9,
            Vero 111 - 32:10
                                      28:5, 61 :6, 61 :21
            VERO 111 - 32:11
                                        works 111 - 57:17
             VERONICA [51 -
                                       write [31 - 41 :22,
           1: 15, 4: 11, 69: 11,
                                      41:23, 41 :25
           69:15, 70:5
                                        wrote 121 - 34:18,
             Veronica [31 - 4: 11,
                                      35:4
           32:5, 32:7
             via 111 - 6:20                       y
             video 111 - 23: 13
             videotaped 111 - 23:8     yard 121 - 45:13,
             view 111 - 48:7          45:15
             violently 121 - 67:20,    year 111 - 40:22
           67:23                       years 111 - 7: 11
             vividly 111 - 49:4        yelling 1221 - 13: 11,
             voluntarily 111 -        16:10, 16:12, 16:13,
           68:17                      16:17, 20:7, 21 :12,
             voucher 111 - 5:5        30:3, 30:5, 46:11,
                                      46:13, 46:15, 46:21,

                                                       LEX REPORTING SERVICE
25 of 25 sheets                                             800-608-6085                    08/23/2017 02:21:29 PM
